FOR PUBLICATION

      UNITED STATES COURT OF APPEALS
           FOR THE NINTH CIRCUIT


JOHN DOE #1; JUAN RAMON                  No. 19-36020
MORALES; JANE DOE, # 2; IRIS
ANGELINA CASTRO; BLAKE DOE;                 D.C. No.
BRENDA VILLARRUEL; LATINO               3:19-cv-01743-SI
NETWORK; JANE DOE, # 3; GABINO
SORIANO CASTELLANOS,
               Plaintiffs-Appellees,        ORDER

                 v.

DONALD J. TRUMP, in his official
capacity as President of the United
States; U.S. DEPARTMENT OF
HOMELAND SECURITY; CHAD F.
WOLF, Secretary, U.S. Department
of Homeland Security; U.S.
DEPARTMENT OF HEALTH & HUMAN
SERVICES; ALEX M. AZAR II,
Secretary of Health and Human
Services; U.S. DEPARTMENT OF
STATE; MICHAEL POMPEO, Secretary
of State, in his official capacity;
UNITED STATES OF AMERICA,
               Defendants-Appellants.
2                         DOE #1 V. TRUMP

                         Filed May 4, 2020

    Before: Sidney R. Thomas, Chief Judge, and Marsha S.
         Berzon and Daniel A. Bress, Circuit Judges.

                 Order by Chief Judge Thomas;
                    Dissent by Judge Bress


                            SUMMARY*


            Immigration / Preliminary Injunction

    The panel denied the government’s motion for a stay
pending appeal of the district court’s preliminary injunction
enjoining Presidential Proclamation No. 9945, Suspension of
Entry of Immigrants Who Will Financially Burden the United
States Health Care System.

    Issued on October 4, 2019, the Proclamation barred, with
some exceptions, individuals seeking to enter the United
States on an immigrant visa from entering unless they could
demonstrate that they will be covered by certain approved
health insurance within 30 days of entry or that they have the
resources to cover foreseeable healthcare costs. Individual
Plaintiffs are seven U.S. citizens who are sponsoring family
members for immigrant visas and whose applicant family
members have successfully completed the traditional steps for
obtaining an immigrant visa, but would be barred from
entering the United States under the Proclamation. The

    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                      DOE #1 V. TRUMP                        3

organizational Plaintiff provides programs aimed at educating
and empowering a community of Latinos in Oregon and
provides services to navigate the immigrant visa process.

    First, the panel concluded that the government failed to
meet its burden of showing irreparable harm absent a stay,
explaining that: 1) the government’s perceived institutional
injury is not “irreparable” because the government may yet
vindicate its interests in this litigation; 2) the government’s
claim of harm in the form of costs to healthcare providers and
taxpayers by uninsured immigrants was not supported by the
record, and the court was not required to accept the
Proclamation’s conclusory findings as true; and 3) the harm
asserted by the government is purely monetary, and such
injury is not normally considered irreparable.

    The panel also concluded that the record amply supported
the district court’s conclusion that Plaintiffs would suffer
irreparable harm absent preliminary injunctive relief. The
panel explained that, based on findings that Plaintiffs and
60% of visa applicants would be unable to satisfy the
requirements of the Proclamation, the district court concluded
that the Proclamation would result in prolonged separation
from family members, a factor that this court has held
constitutes sufficient irreparable harm.

    The panel noted that its analysis could conclude here,
given that if a stay applicant cannot show irreparable harm,
a stay may not issue, regardless of the petitioner’s proof
regarding the other stay factors, but concluded that the
context of this case suggested that the panel should proceed
with examining the remaining factors.
4                     DOE #1 V. TRUMP

    Second, the panel concluded that the government had not
met the high standard of showing a strong likelihood of
success on the merits. In doing so, the panel observed that,
as a motions panel, it must take care not to prejudge the
merits of the appeal, but rather to assess the posture of the
case in the context of the necessity of a stay pending
presentation to a merits panel. Further, the panel concluded
that the government had not shown a strong likelihood of
success on Plaintiffs’ claim that the Proclamation conflicts
with the Violence Against Women Act’s amendments to the
Immigration and Nationality Act (“INA”), the Affordable
Care Act, and the “public charge” provision of the INA.

    The panel also considered 8 U.S.C. § 1182(f), the section
of the INA that provides that the President may, under certain
circumstances, “for such a period as he shall deem necessary,
suspend the entry of all aliens or any class of aliens . . . or
impose on the entry of aliens any restrictions he may deem to
be appropriate.” The panel acknowledged that the President
is owed broad deference with respect to this provision, but
nonetheless concluded at this juncture, for two reasons, that
the Plaintiffs are likely to succeed in refuting the
government’s contention that § 1182(f) legitimizes the
Proclamation: 1) the Proclamation’s perfunctory time
limitations do not comport with the textual limits of
§ 1182(f); and 2) § 1182(f) does not provide the President
with limitless power to deny visas to immigrants based on
purely long-term economic concerns.

    Third, the panel concluded that a stay would substantially
injure Plaintiffs, as well other parties, including Twenty-one
states, the District of Columbia, and the City of New York, all
of which filed amici briefing describing the significant harm
                      DOE #1 V. TRUMP                         5

they and other governmental entities will suffer if the
Proclamation goes into effect.

    Fourth, the panel concluded that the public interest lies
with maintaining the status quo while the appeal is pending,
explaining that for countless decades, a stable immigration
system has provided for families to be united through a visa
system that did not require purchase of selected insurance
products. Given the irreparable harm to the Plaintiffs, the
lack of irreparable harm to the United States for maintaining
the status quo pending resolution of this appeal, and the
injury to other parties if the Proclamation is immediately
implemented, the panel concluded that the public interest
favors preserving the status quo.

    Finally, the panel concluded that the district court did not
abuse its discretion in entering a nationwide injunction. The
panel noted that, subsequent to the preliminary injunction, the
district court certified two nationwide subclasses and that the
government had not yet sought to appeal that certification.
Because the class here is nationwide, and because a
nationwide injunction is necessary to provide the class
members with complete relief, the panel concluded that the
scope of the injunction is appropriate at this juncture,
regardless of whether or not it was when originally issued.
Thus, the panel concluded that, because the certified class is
nationwide and promotes uniformity in administering federal
immigration law, the district court did not abuse its discretion
as to the scope of the injunction.

   Accordingly, the panel denied the motion and directed the
Clerk of Court to expedite the appeal.
6                     DOE #1 V. TRUMP

    Dissenting, Judge Bress wrote that the majority’s decision
is yet the latest example of this court allowing a universal
injunction of a clearly constitutional Executive Branch
immigration policy. First, as to success on the merits, Judge
Bress concluded that the majority erred in concluding that the
Proclamation is likely unconstitutional and that it conflicts
with the INA and other statutes. Second, Judge Bress
concluded that the government established irreparable harm
to the interests the Executive seeks to promote through the
Proclamation and to the core separation of powers principles
that make the Proclamation lawful, and established harm in
the form of costs while the injunction remains in effect.
Third, as to harm to the opposing party, Judge Bress wrote
plaintiffs had not established that their relatives are entitled
to visas but for the Proclamation. Fourth, Judge Bress
concluded that the public interest strongly supports staying
the injunction, stating that the majority added a new,
unauthorized stay factor: preservation of the status quo.
Judge Bress also wrote that, even if maintenance of the status
quo were among the factors that courts consider in this
context, the actual status quo is a legal environment in which
the Proclamation is authorized.

    Finally, as to the scope of the injunction, Judge Bress
wrote that the majority’s reliance on the district court’s recent
class certification decision was a concession that the scope of
the injunction was invalid when issued. Judge Bress also
concluded that the problem with many nationwide
injunctions, as here, is that they are premised on class
certification orders that are themselves infirm. Further, Judge
Bress wrote that this circuit has co-opted the policy of
promoting uniform immigration laws as a justification for
courts issuing nationwide injunctions of Executive Branch
immigration policies.
                     DOE #1 V. TRUMP                       7

                        COUNSEL

August E. Flentje (argued), Special Counsel; Courtney E.
Moran, Trial Attorney; Brian C. Ward, Senior Litigation
Counsel; William C. Peachey, Director; Joseph H. Hunt,
Assistant Attorney General; Office of Immigration Litigation,
United States Department of Justice, Washington, D.C.; for
Defendants-Appellants.

Naomi A. Igra (argued) and Benjamin Gillig, Sidley Austin
LLP, San Francisco, California; Esther Sung (argued) and
Karen C. Tumlin, Justice Action Center, Los Angeles,
California; Nadia H. Dahab and Stephen W. Manning,
Innovation Law Lab, Portland, Oregon; Jesse Bless,
American Immigration Lawyers Association, Washington,
D.C.; Kevin M. Fee and Scott D. Stein, Sidley Austin LLP,
Chicago, Illinois; for Plaintiffs-Appellees.

Michael W. Weaver, McDermott Will & Emery LLP,
Chicago, Illinois, for Amici Curiae 38 Health Policy Experts.

Xavier Becerra, Attorney General; Michael L. Newman,
Senior Assistant Attorney General; Kathleen Boergers and
Sarah E. Belton, Supervising Deputy Attorneys General;
Srividya Panchalam, Marissa Malouff, and Nimrod Pitsker
Elias, Deputy Attorneys General; Office of the General,
Oakland, California; Ellen F. Rosenblum, Attorney General;
Benjamin Gutman, Solicitor General; Michael C. Kron,
Special Counsel; Deanna J. Chang, Senior Assistant Attorney
General; Department of Justice, Portland, Oregon; Michael N.
Feuer, Corporation Counsel, Oakland, California; Dennis
Herrera, City Attorney, San Francisco, California; James R.
Williams, County Counsel, Santa Clara, California; Philip J.
Weiser, Attorney General, Colorado; Karl A. Racine,
8                    DOE #1 V. TRUMP

Attorney General, District of Columbia; William Tong,
Attorney General, Connecticut; Kathleen Jennings, Attorney
General, Delaware; Clare E. Connors, Attorney General,
Hawai‘i; Kwame Raoul, Attorney General, and Mark A.
Flessner, Corporation Counsel, Chicago, Illinois; Aaron M.
Frey, Attorney General, Maine; Brian E. Frosh, Attorney
General, and Andre M. Davis, City Solicitor, Baltimore,
Maryland; Maura Healey, Attorney General, Massachusetts;
Dana Nessel, Attorney General, Michigan; Keith Ellison,
Attorney General, Minnesota; Aaron D. Ford, Attorney
General, Nevada; Gurbir S. Grewal, Attorney General, and
Angelo Auteri, Corporation Counsel, Union City, New
Jersey; Hector Balderas, Attorney General, New Mexico;
Letitia James, Attorney General, and James E. Johnson,
Corporation Cousnel, New York, New York; Joshua H. Stein,
Attorney General, and Nick Herman, Counsel, Carrboro,
North Carolina; Josh Shapiro, Attorney General, and Marcel
S. Pratt, City Solicitor, Philadelphia, Pennsylania; Peter F.
Neronha, Attorney General, Rhode Island; Thomas J.
Donovan Jr., Attorney General, Vermont; Mark R. Herring,
Attorney General, Virginia; Robert W. Ferguson, Attorney
General, and Peter S. Holmes, City Attorney, Seattle,
Washington; Josh Kaul, Attorney General, Wisconsin; for
Amici Curiae States and Cities.

Martha Jane Perkins and Sarah Grusin, National Health Law
Program, Carrboro, North Carolina, for Amici Curiae
National Health Law Program, American Public Health
Association, and 48 Other Organizations.

Laura McNally and Neil Nandi, Loeb & Loeb LLP, Chicago,
Illinois; Peter S. Margulies, Bristol, Rhode Island; Shoba
Sivaprasad Wadhia, University Park, Pennsylvania; for Amici
Curiae Immigration Law Professors.
                     DOE #1 V. TRUMP                        9

Nicholas Levenhagen and Elizabeth Zirker, Disability Rights
California, San Diego, California, for Amici Curiae Disability
Rights California, Center for Public Representation,
Disability Rights Advocates, Disability Rights Education &
Defense Fund, Disability Rights Oregon, National Council on
Independent Living, National Disability Rights Network, and
The Arc.

Daniel B. Asimov, Arnold & Porter Kaye Scholer LLP, San
Francisco, California; John A. Freedman and Jeremy
Karpatkin, Arnold & Porter Kaye Scholer LLP, Washington,
D.C.; for Amici Curiae CASA, Center for Constitutional
Rights, Make the Road New York, and National Immigration
Law Center.

Sheryl Garko, Orrick Herrington & Sutcliffe LLP, Boston,
Massachusetts, for Amici Curiae American Medical
Association, Oregon Medical Association, and American
Academy of Pediatrics.
10                    DOE #1 V. TRUMP

                          ORDER

THOMAS, Chief Judge:

    In this case, we consider the government’s motion to stay
the district court’s preliminary injunction enjoining a
Presidential Proclamation restricting family-sponsored
immigrants from entering the United States without acquiring
specified health insurance. We deny the motion. We direct
the Clerk of Court to expedite the appeal.

                               I

    The Immigration and Nationality Act (“INA”), Pub. L.
No. 82-414, 66 Stat. 163 (1952), allows noncitizens to apply
for an immigrant visa to permit them to permanently reside in
the United States. 8 U.S.C. §§ 1101(a)(15), 1181(a),
1182(a)(7), 1201(a). Before an individual may apply for an
immigrant visa, a prospective employer or a family member
who is a United States citizen or lawful permanent resident
must file a sponsorship petition on behalf of the individual.
Id. §§ 1151(a)–(b), 1153. The petition is submitted to and
approved by U.S. Citizenship and Immigration Services,
which forwards the approved petition to the National Visa
Center. See id. § 1201. The immigrant must then complete
visa processing and schedule an in-person interview before a
consular officer at a U.S. embassy or consulate. See id.
§ 1202(a), (e); 22 C.F.R. § 42.62. The consular officer then
makes a determination to issue or refuse the visa application.
See 8 U.S.C. § 1201(a)(1), (g); 22 C.F.R. §§ 42.71, 42.81(a).
If an immigrant falls into one of the ten categories
enumerated in 8 U.S.C. § 1182(a), they are deemed ineligible
for a visa and ineligible for admission into the United States.
                     DOE #1 V. TRUMP                       11

Currently, insured status is not one of the criteria for
eligibility. See 8 U.S.C. § 1182(a).

    On October 4, 2019, the President issued the
Proclamation in dispute, Proclamation No. 9945, entitled
Suspension of Entry of Immigrants Who Will Financially
Burden the United States Healthcare System, in Order to
Protect the Availability of Healthcare Benefits for Americans,
84 Fed. Reg. 53,991. The Proclamation identified the
perceived problem of uncompensated medical expenses in the
United States, stating, without citation to any source, “data
show that lawful immigrants are about three times more
likely than United States citizens to lack health insurance.”
To address this issue, the Proclamation barred, with some
exceptions, individuals seeking to enter the United States on
an immigrant visa from entering the United States unless they
could demonstrate that they will be covered by certain
approved health insurance within 30 days of entry or that they
have the resources to cover foreseeable healthcare costs. Id.
at 53,992.

   The Proclamation identified a narrow definition of what
constitutes “an approved health insurance plan,” namely:

       (i) an employer-sponsored plan, including a
       retiree plan, association health plan, and
       coverage provided by the Consolidated
       Omnibus Budget Reconciliation Act of 1985;

       (ii) an unsubsidized health plan offered in the
       individual market within a State;

       (iii) a short-term limited duration health
       policy effective for a minimum of
12                   DOE #1 V. TRUMP

       364 days—or until the beginning of planned,
       extended travel outside the United States;

       (iv) a catastrophic plan;

       (v) a family member’s plan;

       (vi) a medical plan under chapter 55 of title
       10, United States Code, including coverage
       under the TRICARE program;

       (vii) a visitor health insurance plan that
       provides adequate coverage for medical care
       for a minimum of 364 days—or until the
       beginning of planned, extended travel outside
       the United States;

       (viii) a medical plan under the Medicare
       program; or

       (ix) any other health plan that provides
       adequate coverage for medical care as
       determined by the Secretary of Health and
       Human Services or his designee.
Id.

    By the terms of the Proclamation, Medicaid does not
constitute “approved health insurance” for individuals over
the age of 18. Id.

    The President directed that the Proclamation become
effective at 12:01 a.m. eastern daylight time on November 3,
2019. On October 30, Plaintiffs filed this action. The
                      DOE #1 V. TRUMP                        13

individual Plaintiffs are seven U.S. citizens who are
sponsoring family members for immigrant visas and whose
applicant family members have successfully completed the
traditional steps for obtaining an immigrant visa, but would
be barred from entering the United States under the
Proclamation. The organizational Plaintiff is the Latino
Action Network, an organization that provides programs
aimed at educating and empowering Latinos in Multnomah
County, Oregon. The Latino Action Network also provides
services to navigate the immigrant visa process.

    On November 2, 2019, the district court issued a
temporary restraining order precluding the Proclamation from
taking effect. See Doe # 1 v. Trump, 414 F. Supp.3d 1307
(D. Or. 2019). On November 26, before the expiration of the
temporary restraining order, the district court issued a
nationwide preliminary injunction prohibiting
implementation of the Proclamation. Doe v. Trump, 418 F.
Supp. 3d 573, 604 (D. Or. 2019). In doing so, the district
court applied the familiar Winter factors, concluding that the
Plaintiffs had shown that (1) they were likely to succeed on
the merits; (2) they were likely to suffer irreparable harm in
the absence of preliminary relief; (3) the balance of equities
tipped in their favor; and (4) that a preliminary injunction was
in the public interest. Id. at 579 (citing Winter v. Nat. Res.
Defense Council, Inc., 555 U.S. 7, 22 (2008)). The United
States filed this emergency motion to stay the district court
order pending appeal.

    While this stay motion was pending, on April 7, 2020, the
district court certified the following two subclasses:

        The U.S. Petitioner Subclass: Individuals in
        the United States who currently have or will
14                   DOE #1 V. TRUMP

       have an approved or pending petition to the
       United States government to sponsor a
       noncitizen family member for an immigrant
       visa; and whose sponsored family member is
       subject to the Proclamation and unable to
       demonstrate to a consular officer's satisfaction
       that he or she “will be covered by approved
       health insurance” within 30 days after entry or
       will be able “to pay for reasonably foreseeable
       medical costs;” and

       The Visa Applicant Subclass: Individuals
       who are foreign nationals who (I) have
       applied for or will soon apply to the United
       States government for an immigrant visa;
       (ii) are otherwise eligible to be granted the
       visa; but (iii) are subject to the Proclamation
       and unable to demonstrate to the satisfaction
       of a consular officer that they “will be covered
       by approved health insurance” within 30 days
       after entry or will be able “to pay for
       reasonably foreseeable medical costs.”

                              II

    A request for a stay pending appeal is committed to the
exercise of judicial discretion. Virginian Ry. Co. v. United
States, 272 U.S. 658, 672 (1926). A party requesting a stay
pending appeal “bears the burden of showing that the
circumstances justify an exercise of that discretion.” Nken v.
Holder, 556 U.S. 418, 433–34 (2009). In considering
whether to exercise our discretion in granting the
Government’s motion to stay the preliminary injunction, we
apply the familiar standard set forth by the Supreme Court in
                      DOE #1 V. TRUMP                         15

Nken, namely: (1) whether the Government has made a strong
showing of the likelihood of success on the merits;
(2) whether the appellants will be irreparably injured absent
a stay; (3) whether a stay will substantially injure other
parties; and (4) where the public interest lies. Id. at 426. “The
first two factors . . . are the most critical.” Id. at 434. We
consider the last two factors if the first two factors are
satisfied. Id. at 435. We review the scope of the district
court’s preliminary injunction for abuse of discretion.
California v. Azar, 911 F.3d 558, 568 (9th Cir. 2018), cert.
denied sub nom. Little Sisters of the Poor Jeanne Jugan
Residence v. California, 139 S. Ct. 2716 (2019).

                               III

                               A

    Nken instructed “that if the petition has not made a certain
threshold showing regarding irreparable harm . . . then a stay
may not issue, regardless of the petitioner’s proof regarding
the other stay factors.” Leiva-Perez v. Holder, 640 F.3d 962,
965 (9th Cir. 2011) (per curium) (citing Nken, 556 U.S.
at 433–34). We therefore begin our Nken analysis with
consideration of irreparable harm. Cf. Al Otro Lado v. Wolf,
952 F.3d 999, 1007 (9th Cir. 2020) (listing the Nken factors
and explaining, “We first consider the government’s showing
on irreparable harm, then discuss the likelihood of success on
the merits under the sliding scale approach”).

    The government has failed to meet its burden of showing
irreparable harm. In the context of a stay request, “simply
showing some possibility of irreparable injury” is
insufficient. Nken, 556 U.S. at 434 (citation and internal
quotation marks omitted). Rather, at this juncture, the
16                    DOE #1 V. TRUMP

government has the burden of showing that irreparable injury
is likely to occur during the period before the appeal is
decided. Leiva-Perez, 640 F.3d at 968. The government did
not satisfy its burden.

    The government first argues that it will suffer irreparable
harm because the preliminary injunction prevents “the
President from taking action effectuating an Act of
Congress.” But the question of whether the Proclamation
conflicts with congressionally set qualifications for
immigrant visas or exceeds the President’s authority to
change these qualifications is at the core of this dispute, to be
resolved at the merits stage of this case. Thus, the harm of
such a perceived institutional injury is not “irreparable,”
because the government “may yet pursue and vindicate its
interests in the full course of this litigation.” Washington v.
Trump, 847 F.3d 1151, 1168 (9th Cir. 2017) (per curium),
cert. denied sub nom. Golden v. Washington, 138 S. Ct. 448
(2017). Indeed, if we were to adopt the government’s
assertion that the irreparable harm standard is satisfied by the
fact of executive action alone, no act of the executive branch
asserted to be inconsistent with a legislative enactment could
be the subject of a preliminary injunction. That cannot be so.

    The government next argues that it will be irreparably
harmed during the pendency of the appeal because of the
alleged substantial cost to healthcare providers and taxpayers
by uninsured immigrants. For support, the government
simply cites to the statement in the Proclamation that recent
immigrants are three times more likely than citizens to lack
health insurance. There is no citation in the Proclamation for
this statistic, nor is one to be found anywhere in the record.
Nor could the government provide any source for this
                      DOE #1 V. TRUMP                       17

assertion in briefing or at oral argument. And the
Proclamation contains no further cost quantification.

    By contrast, the Plaintiffs placed into the record evidence
that uninsured immigrants represent only 0.3% of American
adults and only 2.9% of uninsured adults. The record
evidence also shows that uninsured immigrants use less than
0.06% of total American medical resources and only 0.08%
of emergency service expenditures. These statistics include
illegal as well as legal immigrants, so the numbers pertinent
here may be considerably lower. The record further indicates
that immigrants are more likely to represent “favorable
insurance risk[s]” in Affordable Care Act (ACA)
marketplaces because they tend to be relatively healthier than
the normal insured population and use fewer healthcare goods
and services. For instance, in California, immigrants who are
insured through an ACA-compliant plan (which, if
subsidized, are not permitted under the Proclamation) have
10% lower medical claims than citizen enrollees in the same
plans. As a result of excluding low-risk consumers, the
overall health of the risk pool will decrease, resulting in
increased premiums for all consumers using state
marketplaces.

    The government claims that we are precluded from
reviewing the Proclamation’s conclusory findings and must
accept them as true. This assertion runs afoul of Nken, which
places the burden on the government, and instructs us only to
exercise our discretion to enter a stay when irreparable harm
is probable, not merely possible. 556 U.S. at 434. The
government cannot meet this burden by submitting
conclusory factual assertions and speculative arguments that
are unsupported in the record. See Azar, 911 F.3d at 581. In
this respect, this Proclamation’s findings stand in stark
18                   DOE #1 V. TRUMP

contrast to the proclamation’s findings in Trump v. Hawaii,
138 S. Ct. 2392 (2018). That case involved a proclamation
that set forth “extensive findings,” which the President found
after ordering the relevant agencies to “conduct a
comprehensive evaluation” of the countries affected by the
proclamation, and the proclamation then tailored its findings
to the agencies’ recommendations. See id. at 2408. Thus, in
assessing whether the government has met its burden, we
must examine and review the entire record, not simply rely on
one unsupported conclusory statement. See Washington,
847 F.3d at 1162–63.

    Even if we credit the Proclamation’s assertions, the
government has not demonstrated that the healthcare system
will be irreparably burdened while this appeal is pending.
The record evidence shows that many of the immigrants
affected by the Proclamation could obtain some form of
insurance that would reduce their already minimal
contribution to healthcare costs, but these immigrants are
nonetheless inadmissible under the Proclamation because
they cannot obtain an “approved” health insurance plan or
cannot obtain a plan within the 30-day deadline. In short, the
record evidence shows that the impact of uninsured
immigrants on uncompensated healthcare costs is minimal,
and that many of the affected immigrants could obtain health
insurance if permitted to look beyond the plans and 30-day
limitation in the Proclamation. The government has
submitted no evidence disputing these points.

    Further, the harm asserted by the government is purely
monetary, and “‘monetary injury is not normally considered
irreparable.’” hiQ Labs, Inc. v. LinkedIn Corp., 938 F.3d
985, 993 (9th Cir. 2019) (quoting Los Angeles Mem’l
Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197,
                      DOE #1 V. TRUMP                       19

1202 (9th Cir. 1980)). In addition, monetary injury to third
parties, such as health care providers, or to the economy in
general provides an even weaker justification for a finding of
“irreparable harm.” After all, the Nken irreparable harm
standard is “whether the applicant will be irreparably injured
absent a stay.” 556 U.S. at 426 (emphasis added).

    By contrast, the district court concluded that the evidence
demonstrated that Plaintiffs would suffer irreparable harm
absent preliminary injunctive relief and that the government
was unlikely to succeed in showing otherwise. Doe, 418 F.
Supp. 3d at 599. The Plaintiffs submitted evidence that all
seven individual Plaintiffs are either unable to afford an
“approved” plan, unable to add the immigrant family member
to an existing employer-sponsored plan, unable to acquire an
approved plan within the 30-day deadline, or lack the
resources to demonstrate they could independently pay for
foreseeable medical costs. See id. at 584–86.

    The district court concluded that the Proclamation likely
would negatively affect approximately 60% of all immigrant
visa applicants. Id. at 597. Plaintiffs aver, citing data from
the United States Census Bureau, that approximately 375,000
immigrants each year—primarily those seeking to enter the
United States on family-sponsored petitions—would be
affected, and potentially precluded from obtaining an
immigrant visa, by the Proclamation.

    Based on the evidence in the record, the district court
found that the approved insurance plans delineated in the
Proclamation were “legally or practically unavailable to
intending, or prospective, immigrants.” Id. at 583. The
district court found that employer-based plans often had a
waiting period that exceeded the Proclamation’s 30-day
20                   DOE #1 V. TRUMP

deadline and highlighted the fact that the prohibition against
obtaining subsidized insurance under the Affordable Care Act
rendered that market, for the most part, inaccessible to
arriving immigrants. Id. It also highlighted the fact that
Short Term Limited Duration Insurance plans, which were
among the Proclamation’s “approved” plans, are banned in
California, and that Oregon’s contract term requirements
make such plans ineligible under the Proclamation there. Id.
The district court underscored that reliance on Medicaid for
any immigrant over the age of 18 is prohibited by the
Proclamation.

   As to the other “approved” plans, the district court
explained that:

       Family-member plans are only available to
       applicants younger than 27 years old.
       Visitor’s insurance plans are designed for
       short-term visits, have caps on individual
       coverage and lifetime benefits, and often
       exclude preexisting conditions, mental health
       conditions, and maternity care. Such plans
       often result in significant uncompensated
       care. People who receive insurance through
       state Medicaid programs may not be able to
       add their family members to their plan.
       Catastrophic plans are only available to
       people who are already legally present. Even
       then, only people under 30 (or who obtain a
       special hardship exemption) are eligible to
       enroll. TRICARE is available only to
       members of the United States military and
       their close relatives. Medicare is perhaps the
       least feasible option—only intending [that]
                      DOE #1 V. TRUMP                        21

       immigrants older than 65 who have already
       been living continuously in the United States
       for five years may enroll.

Doe, 418 F. Supp. 3d at 583–84.

    The district court concluded, based on the record
evidence, that the Proclamation would result in prolonged
separation from family members, a factor that we have held
constitutes sufficient irreparable harm. Hawai’i v. Trump,
878 F.3d 662, 699 (9th Cir. 2017), rev’d on other grounds
and remanded, 138 S. Ct. 2392 (2018); see also Washington,
847 F.3d at 1168–69. For example, the district court found
that one of the Plaintiffs risks having his wife’s I-601A
waiver automatically revoked if she is denied a visa at her
interview. See Doe, 418 F. Supp. 3d at 598. The district
court further found that Plaintiffs who have already secured
I-601A waivers through their family member sponsors had a
high risk of being forced to leave the United States for an
indefinite period of time. Id. Based on the record, the district
court determined that the Plaintiffs were unlikely to acquire
one of the “approved health insurance” plans set forth in the
Proclamation, but were otherwise likely qualified for entry
under § 1182(a). Id. In sum, without reciting all of the
record evidence, the record amply supported the district
court’s conclusion that the Plaintiffs would suffer irreparable
harm.

   Ultimately, the government has failed to sustain its
burden of establishing that it would suffer irreparable harm
absent a stay of the preliminary injunction pending a hearing
by a merits panel. The record supports the district court’s
conclusion that the Plaintiffs would suffer irreparable harm
absent a preliminary injunction.
22                    DOE #1 V. TRUMP

                              B

    Our Nken analysis could conclude here, given that if a
stay applicant cannot show irreparable harm, “a stay may not
issue, regardless of the petitioner’s proof regarding the other
stay factors.” Leiva-Perez, 640 F.3d at 965. However, the
context of this case suggests that we should proceed with
examining the remaining Nken factors.

    The second most important Nken factor is whether the
applicant has made a strong showing of the likelihood of
success on the merits. See Nken, 556 U.S. at 426. As a
motions panel, we must take care not to prejudge the merits
of the appeal, but rather to assess the posture of the case in
the context of the necessity of a stay pending presentation to
a merits panel. See Washington, 847 F.3d at 1168. Thus, we
will not address the merits in detail, but only as necessary to
apply the Nken factors. Here, the government has not met the
high standard of showing a strong likelihood of success on
the merits.

                              1

    The government has not shown that it has a strong
likelihood of success on the Plaintiffs’ claim that the
Proclamation conflicts with the Violence Against Women
Act’s (“VAWA”) amendments to the INA. See 8 U.S.C.
§ 1182(a)(4)(E). Indeed, on this claim the government has
made no showing at all.

    The VAWA amendments exempted from the public
charge exclusion certain immigrant relatives of victims
of violent crimes, such as felony assault, sexual assault,
incest, kidnapping, or human trafficking.      8 U.S.C.
                      DOE #1 V. TRUMP                        23

§ 1101(a)(15)(U)(iii). These amendments also exempted
victims of battering and extreme cruelty. 8 U.S.C.
§ 1154(a)(1)(A)(iii)–(vi). Congress expressly provided that
these immigrants—including the spouses, children, and
parents of violent crime victims—were categorically exempt
from the financial burden or “public charge” provisions of the
INA. Id.

    The Proclamation makes no such exemption. Rather, it
effectively prohibits family members of violent crime victims
from obtaining visas and joining their families in the United
States by declaring them to be financial burdens and
ineligible, directly contradicting VAWA. This preclusion
contravenes the well-settled principle that the President’s
powers are executive, not legislative, in nature. “[T]he
President’s power to see that the laws are faithfully executed
refutes the idea that he is to be a lawmaker.” Youngstown
Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 587 (1952). The
President’s authority to act “must stem either from an act of
Congress or from the Constitution itself.” Id. at 585. Here,
Congress has enacted the VAWA amendments specifically to
enable the subject immigrants to qualify for admission and
visas, see 8 U.S.C. § 1154(a)(1)(A)(iii)–(vi), and “[t]here is
no provision in the Constitution that authorizes the President
to enact, to amend, or to repeal statutes.” Clinton v. City of
New York, 524 U.S. 417, 438 (1998).

    The government does not respond to the merits of this
challenge; it only suggests that the statutory conflict does not
affect many people. Of course, this consideration is
irrelevant to the determination of whether the government has
demonstrated a strong likelihood of success of prevailing on
the VAWA issue. By contrast, Plaintiffs point out that
immigrant family members of victims of violent crimes
24                     DOE #1 V. TRUMP

comprise at least 20 categories of noncitizens seeking to enter
the United States with an immigrant visa. See 22 C.F.R.
§ 42.11.

   At this stage, the government has failed to make a strong
showing that it is likely to prevail on Plaintiffs’ claim that the
Proclamation conflicts with the Violence Against Women
Act.

                                2

    The government has also not sustained its burden of
showing that it has a strong likelihood of success of
prevailing on Plaintiffs’ claim that the Proclamation violates
the ACA. See 42 U.S.C. §§ 18021 to 18024, 18031; see also
26 U.S.C. § 36B. The government has not submitted any
evidence to indicate that it is likely to succeed on this claim.

    In enacting the ACA, Congress authorized the creation of
state-based markets that present consumers with multiple
insurance coverage choices so that consumers can compare
and purchase plans in an effort to “increase the number of
Americans covered by health insurance and decrease the cost
of health care.” Nat’l Fed’n of Indep. Bus. v. Sebelius, 132 S.
Ct. 2566, 2580 (2012). To purchase insurance in a state’s
marketplace, an individual must prove that they reside in the
United States or a territory thereof and that they are “lawfully
present.” 42 U.S.C. § 18032(f)(1)(A)(ii); 45 C.F.R.
§ 155.305(a)(1)–(3). To incentivize the purchase of insurance
plans through ACA marketplaces, Congress provided
premium tax credits to offset the costs of purchasing an
insurance plan and expressly extended the availability of
those credits to any taxpayer who “is an alien lawfully present
in the United States.” 26 U.S.C. § 36B(c)(1)(B)(ii).
                      DOE #1 V. TRUMP                        25

    Despite Congress’s clear intent to extend these tax credits
to legal immigrants, the Proclamation explicitly excludes
such “subsidized plans” from the list of approved health
insurance plans. As a result, an immigrant attempting to
legally enter the United States will not have access to ACA
tax credits as Congress intended. Compare 84 Fed. Reg. at
53,992 to 26 U.S.C. § 36B(c)(1)(B)(ii). And, unless an
immigrant succeeds in searching for, finding, and paying for
eligible insurance—which is unlikely—they will not be able
to legally immigrate, even if otherwise eligible under the
criteria Congress established.

    Additionally, the government’s contention that an
immigrant may satisfy the Proclamation by purchasing a plan
that does not include tax credits (i.e., an “unsubsidized” plan)
under the ACA is, in practice, nearly impossible, even though
such plans are technically “approved” under the
Proclamation. See 84 Fed. Reg. at 53,992. An immigrant
may only participate in the ACA marketplace after they have
established both their residency and lawful presence, but the
immigrant cannot reside in and be legally present in the
United States under the Proclamation without first
purchasing “approved” health insurance. See 42 U.S.C.
§ 18032(f)(1)(A)(ii); 45 C.F.R. § 155.305(a)(1)–(3). The
immigrant is consequently left in a Catch-22: they cannot
obtain an “approved” unsubsidized insurance plan unless they
have been legally admitted, but they cannot be legally
admitted unless they have obtained an “approved” insurance
plan. Thus, the Proclamation bars immigrants from accessing
subsidized insurance plans despite Congress’s express intent
to extend those plans to legal immigrants, 26 U.S.C.
§ 36B(c)(1)(B)(ii), and it essentially prohibits immigrants
from obtaining an unsubsidized plan despite such plans being
26                    DOE #1 V. TRUMP

“approved” under the Proclamation. The government has not
seriously contested this claim.

    In sum, given that the evidence in the record supports a
conclusion that the Proclamation prevents otherwise eligible
immigrants from accessing either subsidized or unsubsidized
health insurance plans as Congress intended and instead
requires them to obtain—if they can—different, lower quality
insurance to be eligible for a visa, we conclude that the
government has not shown that it is likely to succeed on this
claim.

                               3

    The government has also not sustained its burden of
showing that it has a strong likelihood of success of
prevailing on Plaintiffs’ claims that the Proclamation violates
the INA. Although we leave a complete analysis of these
claims to the merits panel, several of these claims are worthy
of discussion at this stage, in light of the serious questions on
the merits Plaintiffs raise. See All. for the Wild Rockies v.
Cottrell, 632 F.3d 1127, 1137 (9th Cir. 2011).

     First, the Proclamation is connected in its avowed purpose
to the INA’s “public charge” provision. That provision states
that “[a]ny alien who, in the opinion of the consular officer at
the time of application for a visa, or in the opinion of the
Attorney General at the time of application for admission or
adjustment of status, is likely at any time to become a public
charge is inadmissible.” 8 U.S.C. § 1182(a)(4)(B)(i). The
statute lists various factors that the consular office can
consider. Health insurance is not among them.
                     DOE #1 V. TRUMP                       27

    More importantly, the statute requires that all of the
specified factors should be considered in determining whether
an applicant should be deemed a financial burden and
consequently inadmissible. 8 U.S.C. § 1182(a)(4)(B). The
Proclamation eviscerates the statutory scheme by making the
acquisition of designated forms of health insurance the sole
consideration of whether an applicant should be excluded
from consideration for a family visa. See 84 Fed. Reg. at
53,992. Any argument contending that the Proclamation
complements the public charge statutory scheme is therefore
incorrect.

    Regarding § 1182(a)(4)(B), we have recognized that this
provision establishes “factors [that] are to be considered ‘at
a minimum,’” but “[o]ther factors may be considered as well,
giving officials considerable discretion in their decisions.”
City & Cty. of San Francisco v. USCIS, 944 F.3d 773, 972
(9th Cir. 2019). The Proclamation does not permit any
exercise of official discretion, as the enumerated
§ 1182(a)(4)(B) factors do, but instead imposes an absolute
bar on the entry of uninsured immigrants. For instance, one
of the individual Plaintiffs has submitted evidence that he
could add his wife to his employer’s healthcare plan once she
obtained a social security card, but social security cards are
not mailed quickly enough to meet the 30-day deadline
mandated by the Proclamation. Even in this situation, the
consular officer has no discretion to consider that the
Plaintiff’s wife can obtain an approved health insurance plan
and that this factor would weigh against finding that she is
likely to become a public charge under § 1182(a)(4)(B).
Instead the officer must find that she is inadmissible because
she cannot obtain this insurance within 30 days. Without the
Proclamation, the officer would have the discretion to
consider her admissible, as § 1182(a)(4)(B) intended. In sum,
28                   DOE #1 V. TRUMP

the Proclamation’s health insurance requirement supplants
the discretion afforded to consular officers in
§ 1182(a)(4)(B).

    Second, the Plaintiffs raise serious questions related to
§ 1182(f) of the INA. This section of the INA provides that,
when “the President finds that the entry of any aliens or any
class of aliens into the United States would be detrimental to
the interests of the United States,” then he may, “for such a
period as he shall deem necessary, suspend the entry of all
aliens or any class of aliens . . . or impose on the entry of
aliens any restrictions he may deem to be appropriate.”
8 U.S.C. § 1182(f). Section 1182(f) “exudes deference to the
President.” Hawaii, 138 S. Ct. at 2408. We acknowledge
this broad deference, but nonetheless conclude at this
juncture, for two reasons, that the Plaintiffs are likely to
succeed in refuting the government’s contention that
§ 1182(f) legitimizes the Proclamation: first, the
Proclamation’s perfunctory time limitations do not comport
with the textual limits of § 1182(f); and second, § 1182(f)
does not provide the President with limitless power to deny
visas to immigrants based on purely long-term economic
concerns.

    We first consider whether the Proclamation comports
with the temporal limitations of § 1182(f) established by the
statute itself: that the President has the power to “suspend”
the entrance of aliens “for such period as he shall deem
necessary.”

    “[A]s with any statute, ‘we look first to its language,
giving the words used their ordinary meaning.’” Roberts v.
Sea-Land Servs., Inc., 566 U.S. 93, 100 (2012) (quoting
Ingalls Shipbuilding Inc. v. Dir., Office of Workers’ Comp.
                      DOE #1 V. TRUMP                        29

Progs., 519 U.S. 248 (1997)). Ordinarily, to “suspend”
means to “cause to stop temporarily,” Suspend, MERRIAM-
WEBSTER DICTIONARY (2019), or “connotes a deferral till
later,” Hawaii, 138 S. Ct. at 2409 (citation omitted). The
Proclamation summarily states that the entrance of “aliens
who will burden the healthcare system is hereby suspended,”
but the mere use of the word “suspend” does not remedy the
fact that the Proclamation omits any indication that the health
insurance requirement is temporary. See 84 Fed. Reg.
at 53,992. Instead, the Proclamation ties the putative
suspension to the problem of uncompensated healthcare costs,
a speculative argument given that this problem has no
apparent resolution under the current healthcare system.

    By the Proclamation’s own terms, it does not have an
endpoint. Rather, it only requires periodic status reports and
merely provides that if the Secretary of State, after consulting
other officials, “determines that circumstances no longer
warrant the continued effectiveness of the suspension . . . the
Secretary shall immediately advise the President.” See
84 Fed. Reg. at 53,993. There is no requirement that the
President act on the advice. Although § 1182(f) does not
require an explicit duration, see Hawaii, 138 S. Ct. at 2410,
the lack of an explicit time limitation is problematic in light
of the absence of any language that suggests even an implicit
limitation, such as a limit measured by the occurrence of
some future event or condition. The Proclamation here is
therefore distinguishable from the Proclamation at issue in
Hawaii, which “ma[de] clear that its ‘conditional restrictions’
will remain in force only so long as necessary to ‘address’ the
identified ‘inadequacies and risks’ within the covered
nations.” Id. To achieve its goal, the Hawaii Proclamation
established “an ongoing process to engage covered nations
and assess every 180 days whether the entry restrictions
30                    DOE #1 V. TRUMP

should be modified or terminated,” and the Proclamation
stated that it aimed to “‘relax[ ] or remove[ ]’ the entry
restrictions ‘as soon as possible.’” Id.

    By contrast, the Proclamation here includes no suggestion
that the health insurance requirement is temporally limited by
anything, including the overall reduction in uncompensated
healthcare costs. Although the Secretary of State will review
the effectiveness of the program in 180 days and, from then
on, on a yearly basis, see 84 Fed. Reg. at 53,993, there is no
language that suggests that the requirement will be removed
“as soon as possible,” or when any specified circumstance
changes. Cf. Hawaii, 138 S. Ct. at 2410. Furthermore, unlike
the Proclamation in Hawaii, which was promulgated after
DHS and other agencies “conducted a comprehensive
evaluation of every single country’s compliance with the
information and risk assessment baseline,” id. at 2408, the
Proclamation here was not issued following any sort of
comprehensive agency review supported by data-driven
analysis. Indeed, the government has submitted no evidence
to suggest that the health insurance requirement will reduce
uncompensated healthcare costs in such a way as to render
the limitation feasibly temporary.

    For example, the Proclamation states that uncompensated
healthcare costs have “exceeded $35 billion in each of the last
10 years,” and suggests that this figure could be lowered by
refusing to admit immigrants who lack approved health
insurance. See 84 Fed. Reg. at 53,991. However, data in the
record indicates that uncompensated health care costs have
                         DOE #1 V. TRUMP                             31

remained around $35 billion since at least 2001.1 As stated
above, we credit the Plaintiffs’ evidence that uninsured
immigrants contribute minimally to this amount. These facts
call into question whether the Proclamation is consistent with
the direction to “suspend” immigration for so long as
necessary to effectuate the government’s goal of decreasing
uncompensated healthcare costs.

    The Proclamation’s longevity is contingent upon the
diminishment of uncompensated healthcare costs—costs that
have remained stable for at least two decades—which it
purports to reduce by restricting entry of a class of
immigrants that has been shown not to significantly affect
that figure, and whose dollar impact on uncompensated costs
will likely remain static, whatever happens to uncompensated
costs in general. Consequently, the likely ineffectiveness of
the health insurance requirement suggests that
uncompensated care costs will remain high, and the perceived
“necessity” of the Proclamation could therefore continue in
perpetuity. Cf. Hawaii, 138 S. Ct. at 2410 (“[W]hen a
president suspends entry in response to a diplomatic dispute
or policy concern, he may link the duration of those
restrictions, implicitly or explicitly, to the resolution of the
triggering condition.”). In short, the Proclamation’s failure
to explicitly or implicitly establish any time constraints on the
health insurance prohibition raises serious questions as to

    1
        See INSTITUTE OF MEDICINE (US) COMMITTEE ON THE
CONSEQUENCES OF UNINSURANCE, HIDDEN COSTS, VALUES LOST 47
(2003) (available at https://www.ncbi.nlm.nih.gov/ books/NBK221662/);
see also American Hospital Association, Uncompensated Hospital Care
Cost Fact Sheet 3 (January 2019) (https://www.aha.org/system/files/2019-
01/uncompensated-care-fact-sheet-jan-2019.pdf) (establishing that
uncompensated healthcare costs totaled approximately $21.5 billion in
2001, which is roughly $32 billion when adjusted for inflation).
32                    DOE #1 V. TRUMP

whether the Proclamation is a “suspension” according to the
plain meaning of the term in § 1182(f).

    We turn now to Plaintiffs’ second challenge to the
government’s arguments concerning § 1182(f)—namely, that
the President exceeded even the broad authority prescribed to
him in § 1182(f) when he issued the Proclamation. Based on
the evidence in the record and the stated objectives of the
Proclamation, we conclude that the government is not likely
to succeed on this issue either.

    We acknowledge that “[b]y its plain language, § 1182(f)
grants the President broad discretion to suspend the entry of
aliens into the United States.” Hawaii, 138 S. Ct. at 2408.
Nonetheless, the substantive scope of this power is not
limitless. The “sole prerequisite set forth in § 1182(f) is that
the President ‘find[ ]’ that the entry of the covered aliens
‘would be detrimental to the interests of the United States.’”
Id. The President satisfied this prerequisite in Hawaii
because “the entry policy [in the Proclamation was] plausibly
related to the Government’s stated objective to protect the
country and improve vetting processes.” Id. at 2420. Thus,
there, the President acted within the traditional spheres
authorized by § 1182(f): in the context of international affairs
and national security, and working in tandem with the
congressional goals of vetting individuals from countries
identified as threats through an agency review. See id.
at 2409, 2412.

    By contrast, the Proclamation here deals with a purely
domestic economic problem: uncompensated healthcare costs
in the United States. See 84 Fed. Reg. at 53,991. We reject
the government’s argument that the Proclamation implicates
the President’s foreign affairs powers simply because the
                     DOE #1 V. TRUMP                       33

Proclamation affects immigrants. Cf. E. Bay Sanctuary
Covenant v. Trump, 950 F.3d 1242, 1279 (9th Cir. 2020)
(“Broadly citing to the Rule’s immigration context is
insufficient to invoke the foreign-affairs exception” so that
the President does not have to follow the traditional pathways
of public rulemaking.). Therefore, while the “President
[may] adopt[ ] ‘a preventive measure . . . in the context of
international affairs and national security,’” and he is then
“‘not required to conclusively link all of the pieces in the
puzzle before [courts] grant weight to [his] empirical
conclusions,’” Hawaii, 138 S. Ct. at 2409 (quoting Holder v.
Humanitarian Law Project, 561 U.S. 1, 35 (2010)), his power
is more circumscribed when he addresses a purely domestic
economic issue, see E. Bay Sanctuary Covenant, 950 F.3d
at 1279.

     Indeed, in domestic economic matters, the national
security and foreign affairs justifications for policy
implementations disappear, and the normal policy-making
channels remain the default rules of the game. For instance,
the “public charge rule” discussed above attempts to resolve
similar concerns related to the perceived financial burden of
immigrants without resorting to § 1182(f) for justification.
See City & Cty. of S.F., 944 F.3d at 779–80 (explaining that
the proposed rule interpreting this provision of the INA went
through the typical notice-and-comment period under the
Administrative Procedure Act). In contrast, the Proclamation
here was issued with virtually no factual findings, minimal
reasoning, and an extremely limited window for public
comment, raising serious questions as to whether the
President has effectively rewritten provisions of the INA. We
therefore find it unlikely that the government will succeed in
its broad reliance on § 1182(f).
34                    DOE #1 V. TRUMP

    Again, we do not prejudge the resolution of the merits of
this issue because the question is whether the government has
shown a strong likelihood of success on the merits. The
Plaintiffs have raised sufficiently serious questions on the
merits of their INA claim, including on the government’s
defenses, that we cannot conclude that the government has
sustained its high burden of showing a strong likelihood of
success of the merits.

                               4

    The district court issued a lengthy, thoughtful, and
forceful opinion focusing on whether the Proclamation
violated the nondelegation doctrine. In deference to the
merits panel, we decline to address the probable likelihood of
success for either party on this claim. See Washington,
847 F.3d at 1168.

    In addition, the Plaintiffs have raised a number of issues
not addressed by the district court, such as the violation of the
Administrative Procedure Act, which also may present
serious questions on the merits.

                               C

    The third Nken factor is whether a stay will substantially
injure other parties, on which we touch only briefly given the
government’s failure to satisfy the two most important Nken
factors. See Nken, 556 U.S. at 435. We have already
explained that the plaintiffs have established irreparable
injury. See Part III.A, supra. In addition, the record
demonstrates the significant effect of the Proclamation on
other parties. Twenty-one states, the District of Columbia,
and the City of New York filed amici briefing describing the
                       DOE #1 V. TRUMP                          35

significant harm they and other governmental entities will
suffer if the Proclamation is allowed to go into effect. These
amici explain that immigrants “are vital to the economic,
civic, and social fabric of our states and city.” Indeed, the
evidence in the record indicates that in 2014, immigrant-led
households paid more than $26 billion in state and local taxes
in California,2 and $736 million in state and local taxes in
Oregon.3 Plaintiffs and amici provided further evidence
credited by the district court to satisfy this factor. See Doe,
418 F. Supp. 3d at 599–600 (crediting evidence that the
implementation of the Proclamation will interrupt family
reunification, detrimentally affect job sectors that
disproportionately employ immigrants, and increase the
number of underinsured immigrants who will be prohibited
from purchasing subsidized ACA insurance plans). The
government does not seriously contest this evidence. This
factor favors the Plaintiffs.

                                D

    The final Nken factor is where the public interest lies.
“The purpose of a preliminary injunction is always to prevent
irreparable injury so as to preserve the court’s ability to
render a meaningful decision on the merits. It often happens
that this purpose is furthered by the status quo, but not
always.” Golden Gate Restaurant Ass’n v. City & Cty. of San
Francisco, 512 F.3d 1112, 1116 (9th Cir. 2008) (quoting


    2
         Am. Immigration Council, Immigrants in California 4 (2017)
(https://tinyurl.com/CAP-Immigrants-in-CA).
    3
         Am. Immigration Council, Immigrants in Oregon (2017)
(https://www.americanimmigrationcouncil.org/research/immigrants-
oregon).
36                     DOE #1 V. TRUMP

Canal Authority of Florida v. Callaway, 489 F.2d 567, 576
(5th Cir. 1974)). In this case, the public interest lies with
maintaining the status quo while the appeal is pending. For
countless decades, a stable immigration system has provided
for families to be united through a visa system that did not
require purchase of selected insurance products for entry into
the United States.

    The government contends this factor weighs in its favor
because the Proclamation as implemented constitutes the
status quo, which would be upended if a stay is not issued.
But it was the Proclamation that altered the status quo for the
Plaintiffs, whose family members had qualified for entry
under established immigration policy, but are now
inadmissible under the Proclamation. The “purpose of a
preliminary injunction is merely to preserve the relative
positions of the parties until a trial on the merits can be held.”
Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981). This
observation has even more force here, where we are
considering only a stay pending appeal of a preliminary
injunction. In the government’s re-imagining of the status
quo in this context, this factor would always tip in the
government’s favor, effectively rendering the Court
powerless to exercise its discretion on this factor in such
instances.

    Given the irreparable harm to the Plaintiffs, the lack of
irreparable harm to the United States for maintaining the
status quo pending resolution of this appeal, and the injury to
other parties if the Proclamation is immediately implemented,
the public interest favors preserving the status quo. This
factor falls to the Plaintiffs.
                        DOE #1 V. TRUMP                            37

                                 IV

    We finally consider the scope of the district court’s
preliminary injunction. In this case, the district court
determined that a nationwide injunction was appropriate.
Based on evidence in the record, the district court concluded
that the Proclamation would cause significant harm to
21 states, the District of Columbia, and New York City if
allowed to go into effect there. Accordingly, the court
enjoined the Proclamation across the country to preserve
uniformity in immigration policies. Doe, 418 F. Supp. 3d at
603. Subsequently, the district court certified the two
nationwide subclasses noted above: the United States
Petitioner subclass and the Visa Applicant subclass. The
government has not yet sought to appeal that certification.

    In the present procedural posture—a request for a stay
pending the appeal of a preliminary injunction—a
provisionally certified nationwide class is sufficient
justification for a nationwide injunction.4 See Al Otro Lado,
952 F.3d at 1004 n.4. Because the class here is nationwide,
and because a nationwide injunction is necessary to provide
the class members with complete relief, we conclude that the
scope of the injunction is appropriate at this juncture,
regardless of whether or not it was when originally issued.

    “The scope of an injunction is ‘dependent as much on the
equities of a given case as the substance of the legal issues it
presents,’ and courts must tailor the scope ‘to meet the
exigencies of the particular case.’” Azar, 911 F.3d at 584
(quoting Trump v. Int’l Refugee Assistance Project, 137 S. Ct.
4
       Should the government ultimately prevail in reversing the class
certification, then the scope of the injunction should be revisited.
38                    DOE #1 V. TRUMP

2080, 2087 (2017)). Here, the balance of the equities tips in
favor of protecting the certified class: the government has not
shown that it will be irreparably injured absent enforcement
of the Proclamation, while the Plaintiffs have shown that the
immediate implementation of the Proclamation will affect the
long-standing practice of how immigration visas are
processed and will prevent class members from reuniting with
their families. Plaintiffs have raised serious concerns that
class members will be seriously injured if the Proclamation
is implemented immediately, and thus the exigencies of this
case indicate that an injunction protecting the certified class
is “not more burdensome than necessary” to provide relief
while the merits of this case are pending. See id. (citing
Califano v. Yamasaki, 442 U.S. 682, 702 (1979)).

    In addition, “there is no bar against class-wide, and
nationwide relief in federal district or circuit court when it is
appropriate,” Bresgal v. Brock, 843 F.2d 1163, 1170 (9th Cir.
1987), and here the class-wide, nationwide relief is necessary
to afford the class members the relief to which they are
entitled. Many of the typical circumstances that counsel
against the nationwide scope of an injunction are absent from
this case. No litigation challenging this Proclamation is
pending elsewhere, alleviating concerns occasionally
associated with nationwide injunctions that such injunctions
deprive other courts from offering diverse perspectives on the
legal issues while similar litigation is ongoing in multiple
forums. See Azar, 911 F.3d at 583. Moreover, the district
court here has not stayed the preparation of this case for trial
pending the appeal of the nationwide injunction, removing a
consideration that “magnifies” the concerns associated with
nationwide injunctions. See id. The nationwide scope of the
injunction is also based on the certified subclasses, which
eliminates some concern that a nationwide injunction is
                      DOE #1 V. TRUMP                         39

overly burdensome. Cf. id. at 582–83 (“[I]njunctive relief
generally should be limited to apply only to named plaintiffs
were there is no class certification”) (quoting Easyriders
Freedom F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1501 (9th
Cir. 1996)).

    Further, “[t]he INA was designed to implement a uniform
federal policy,” Kahn v. INS, 36 F.3d 1412, 1414 (9th Cir.
1994), and we have underscored the need for a
“comprehensive and unified” immigration policy, Arizona v.
United States, 567 U.S. 387, 401 (2012); see also, e.g.,
Regents of the Univ. of Cal. v. United States Dep’t of
Homeland Sec., 908 F.3d 476, 511 (9th Cir. 2018) (“Allowing
uneven application of nationwide immigration policy flies in
the face of [uniformity] requirements”); Hawaii v. Trump,
878 F.3d 662, 701 (9th Cir. 2017) (“Because this case
implicates immigration policy, a nationwide injunction was
necessary to give Plaintiffs a full expression of their rights”),
rev’d on other grounds, — U.S. —, 138 S. Ct. 2392 (2018).
The provisions of the INA that are affected by the
Proclamation represent the current “national immigration
policy, and an injunction that applies that policy to some
individuals while rescinding it as to others is inimical to the
principle of uniformity.” Regents of the Univ. of Cal.,
908 F.3d at 512. Consequently, a more limited injunction of
the Proclamation would “needlessly complicate agency and
individual action in response to the United States’s changing
immigration requirements,” E. Bay Sanctuary Covenant,
950 F.3d at 1284, and so the nationwide injunction of the
Proclamation is justified.

   Thus, because the certified class is nationwide in scope
and promotes uniformity in administering federal
40                    DOE #1 V. TRUMP

immigration law, the district court did not abuse its discretion
in entering a nationwide injunction.

                               V

     In sum, the government has not established the requisite
irreparable harm necessary to justify a stay pending appeal.
Its rights may be vindicated upon completion of this
litigation. The alleged monetary harms to third parties upon
which the government relies do not constitute irreparable
harm. While that sole factor is dispositive, we also conclude
that the government did not meet its high burden to satisfy the
other Nken factors. It has not demonstrated likelihood of
success. Staying the injunction would injure both the plaintiff
class and third parties, and the public interest weighs against
entering a stay. The preliminary injunction preserves the
status quo during the pendency of this appeal. The district
court did not abuse its discretion in determining the scope of
the preliminary injunction.

    For these reasons, we deny the motion to stay the
preliminary injunction pending appeal. We do not prejudge
the consideration of the merits appeal.

     MOTION DENIED.



BRESS, Circuit Judge, dissenting:

    Today’s decision is yet the latest example of our court
allowing a universal injunction of a clearly constitutional
Executive Branch immigration policy. This time, the
President in Proclamation No. 9945 imposed certain
                      DOE #1 V. TRUMP                       41

restrictions on the entry of immigrants who, in the President’s
judgment, will unduly burden the American healthcare
system. In what unfortunately has become standard operating
procedure, the district court enjoined the Proclamation on a
nationwide basis before it could take effect. While declining
to endorse the district court’s central rationale, my fine
colleagues in the majority find a way to justify the district
court’s decision, while refusing to stay or limit its blanket
injunction.

    The majority gravely errs in concluding that the
Proclamation is likely unconstitutional. There is no legal
basis to impose novel and unjustified restrictions on what the
Supreme Court has described as “the President[’s] sweeping
authority to decide whether to suspend entry, whose entry to
suspend, and for how long.” Trump v. Hawaii, 138 S. Ct.
2392, 2413 (2018). The President issued Proclamation No.
9945 based on his constitutional powers and his statutory
authority in 8 U.S.C. § 1182(f). The Supreme Court has held
that this provision “[b]y its terms” “exudes deference to the
President in every clause.” Id. at 2408. Yet the majority
opinion gives deference to everyone but the President—the
district court, whose analysis was deeply flawed; States who
joined an amicus brief and who are not even parties to this
case; and plaintiffs’ expert, Dr. Leighton Ku, who candidly
admits he performed “not an ideal analysis.”

    It is a bad day for the separation of powers when the
Executive—operating at the apex of his constitutional
mandate—loses out to players who lack the authority that the
Constitution and Congress entrusted to him. And it is an
equally bad day for the rule of law when the majority opinion
endorses arguments that the Supreme Court expressly
rejected two years ago in Trump v. Hawaii. As with many
42                    DOE #1 V. TRUMP

immigration policies, reasonable minds will differ as to
whether Proclamation No. 9945 is good or bad policy. But
the great policy debates of our time should be resolved in the
halls of Congress, the public square, and at the ballot box, not
by a district court in Oregon or a three-judge panel in San
Francisco. What I know is that Proclamation No. 9945 is
valid as a matter of law. And that is what matters here.

    The majority’s unjustified intrusion on presidential
prerogative is, however, only made more problematic by the
scope of the injunction that the court allows. The district
court, as noted, issued a nationwide injunction, and one that
in fact operates worldwide. Injunctions such as this raise
many issues, as the Supreme Court has signaled in repeatedly
staying lower courts’ (and our court’s) universal injunctions.
See Wolf v. Innovation Law Lab, No. 19A960, 2020 WL
1161432 (U.S. Mar. 11, 2020); Dep’t of Homeland Sec. v.
New York, 140 S. Ct. 599 (2020); Barr v. E. Bay Sanctuary
Covenant, 140 S. Ct. 3 (2019); Trump v. Int’l Refugee
Assistance Project, 138 S. Ct. 542 (2017); Trump v. Hawaii,
138 S. Ct. 542 (2017).

     Not heeding these signals, the majority allows another
universal injunction to remain in place, but with new and
unfortunate twists. When the district court enjoined
Proclamation No. 9945, it did so without certifying any class.
Just recently, however, and many months into this appeal of
its injunction, the district court certified two classes, one of
persons in the United States and one of “foreign nationals”
around the world. The sequence of events here is cause for
concern, and the majority’s reliance on the belated class
certification decision confirms that the district court’s
universal injunction was not justified when issued. But what
the class certification ruling also shows is that the excesses
                      DOE #1 V. TRUMP                         43

of universal injunctions stem in large part from a failure
to abide by the rigorous requirements for class
certification—requirements that the district court
unfortunately did not observe.

    If there is any solace here, it is that the majority has only
denied a stay of the injunction. I hope the merits panel that
receives this case will see things differently. But that
decision will be issued many months from now, if not longer.
There is no reason for the Executive to have his chosen and
plainly constitutional Proclamation put on ice in the
interim—a delay that inflicts real damage on our
constitutional system. For the reasons expressed here and in
my prior dissent in this matter, see Doe #1 v. Trump, 944 F.3d
1222, 1223–29 (9th Cir. 2019) (Bress, J., dissenting), I would
have stayed the district court’s injunction. I therefore
respectfully dissent.

                                I

    On October 4, 2019, the President issued Presidential
Proclamation No. 9945, Suspension of Entry of Immigrants
Who Will Financially Burden the United States Healthcare
System, in Order To Protect the Availability of Healthcare
Benefits for Americans. 84 Fed. Reg. 53991 (2019).
Invoking the President’s authority under 8 U.S.C. § 1182(f)
and the Constitution, the Proclamation restricts the entry of
certain immigrants who cannot show that, within 30 days of
arriving in the United States, they “will be covered by
approved health insurance” or “possess[] the financial
resources to pay for reasonably foreseeable medical costs.”
Id. at 53992.
44                    DOE #1 V. TRUMP

    The Proclamation is founded on the President’s
determination that uninsured immigrants impose unwarranted
costs on the American healthcare system. The Proclamation
references “data show[ing] that lawful immigrants are about
three times more likely than United States citizens to lack
health insurance,” noting the “substantial” burden that the
uninsured impose on healthcare providers and taxpayers. Id.
at 53991. The President found that this burden—which takes
the “form of higher taxes, higher premiums, and higher fees
for medical services”—has contributed to uncompensated
care costs in excess of $35 billion for each of the last
10 years. Id. The Proclamation also identified other burdens
that the uninsured impose, including “reliance on publicly
funded programs” and overreliance on emergency room care,
which creates “delays for those who truly need emergency
services.” Id. The President concluded that “[c]ontinuing to
allow entry into the United States of certain immigrants who
lack health insurance or the demonstrated ability to pay for
their healthcare would be detrimental” to the national interest.
Id.

    To address these problems, the Proclamation requires visa
applicants to show they “will be covered by approved health
insurance . . . within 30 days of the alien’s entry into the
United States, . . . unless the alien possesses the financial
resources to pay for reasonably foreseeable medical costs.”
Id. at 53992. The Proclamation defines “approved health
insurance” by reference to a lengthy list of coverage options.
Id. These include employer-sponsored and retiree plans,
family plans, visitor health insurance plans, unsubsidized
health plans offered on State exchanges, Medicare, or “any
other health plan that provides adequate coverage for medical
care as determined by the Secretary of Health and Human
Services.” Id. Plans need not be purchased prior to entry;
                      DOE #1 V. TRUMP                        45

rather, the immigrant must only show that he or she will have
the required coverage within 30 days of entry. Id.

    Enforcement of the Proclamation takes place all over the
world at the consular officer level. An immigrant must
“establish that he or she meets [the Proclamation’s]
requirements, to the satisfaction of a consular officer, before
the adjudication and issuance of an immigrant visa.” Id. at
53993. The Proclamation also empowers the Secretary of
State to “establish standards and procedures [to] govern[]
such determinations.” Id. This review is distinct from other
requirements that the law otherwise imposes. As the
Proclamation makes clear, its review process “is separate and
independent from the review and determination required by
other statutes, regulations, or proclamations in determining
the admissibility of an alien.” Id. That would include, for
instance, the public charge provisions of the Immigration and
Nationality Act (INA). 8 U.S.C. § 1182(a)(4).

    Importantly, the Proclamation “shall apply only to aliens
seeking to enter the United States pursuant to an immigrant
visa.” 84 Fed. Reg. at 53992. The Proclamation thus “does
not affect the entry of aliens entering the United States
through means other than immigrant visas.” Id. at 53993.
That includes persons seeking nonimmigrant visas or
refugees. Nothing in the Proclamation “affect[s] any
individual’s eligibility for asylum, refugee status, withholding
of removal, or protection under the Convention Against
Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment.” Id.

   The Proclamation contains various other exceptions as
well. It does not apply to “any alien holding a valid
immigrant visa issued before the effective date of this
46                   DOE #1 V. TRUMP

proclamation,” or “any alien under the age of 18, except for
any alien accompanying a parent who is also immigrating to
the United States and subject to this proclamation.” Id.
at 53992. The Proclamation does not cover “any alien who
is the child of a United States citizen or who is seeking to
enter the United States pursuant to” specified visas for
children. Id. Also excepted are business travelers, foreign
students, temporary agricultural workers, and various others.
Id. On a “case-by-case basis,” the Secretary of State may
exempt from the Proclamation “any alien whose entry would
be in the national interest.” Id. at 53993.

    “[W]ithin 180 days” of the Proclamation’s effective date
and each year thereafter, the Secretary of State, “in
consultation with the Secretary of Health and Human
Services, the Secretary of Homeland Security, and the heads
of other appropriate agencies, shall submit” a report to the
President. Id. This report must address “the continued
necessity of and any adjustments that may be warranted to the
suspension and limitation on entry” imposed, as well as
“other measures that may be warranted to protect the integrity
of the United States healthcare system.” Id. The
Proclamation makes clear that “[i]f the Secretary of State, in
consultation with the heads of other appropriate executive
departments and agencies, determines that circumstances no
longer warrant the continued effectiveness of the suspension
and limitation on entry,” the President is to be “immediately”
advised. Id.

    Two days before the Proclamation was set to take effect,
plaintiffs—a Multnomah County, Oregon advocacy
organization and several U.S. citizens with family members
seeking visas—obtained a temporary restraining order
blocking enforcement of the Proclamation worldwide. On
                      DOE #1 V. TRUMP                       47

November 26, 2019, and leading with the non-delegation
doctrine, the district court granted plaintiffs’ request for a
universal preliminary injunction and refused to stay its order.
Doe #1 v. Trump, 418 F. Supp. 3d 573 (D. Or. 2019). After
the government sought a stay of the injunction pending
appeal, our court denied the government temporary
emergency relief. Doe #1 v. Trump, 944 F.3d 1222–23 (9th
Cir. 2019); see also id. at 1223–29 (Bress, J., dissenting).

    Four months after the government sought a stay in this
court and three months after we heard argument on that
motion (and while the motion was under submission), the
district court granted class certification. Doe #1 v. Trump,
2020 WL 1689727 (D. Or. Apr. 7, 2020). The district court
issued this class certification decision four and a half months
after entering its nationwide preliminary injunction, and over
five months after entering the temporary restraining order that
blocked the Proclamation from taking effect anywhere.

   The district court certified two classes under Federal Rule
of Civil Procedure 23(b)(2), one covering persons in the
United States and one covering persons all over the world:

       (1) U.S. Petitioner Subclass:

       Individuals in the United States who currently
       have or will have an approved or pending
       petition to the United States government to
       sponsor a noncitizen family member for an
       immigrant visa; and whose sponsored family
       member is subject to the Proclamation and
       unable to demonstrate to a consular officer’s
       satisfaction that he or she “will be covered by
       approved health insurance” within 30 days
48                     DOE #1 V. TRUMP

        after entry or will be able “to pay for
        reasonably foreseeable medical costs”; and

        (2) Visa Applicant Subclass:

        Individuals who are foreign nationals who
        (i) have applied for or will soon apply to the
        United States government for an immigrant
        visa; (ii) are otherwise eligible to be granted
        the visa; but (iii) are subject to the
        Proclamation and unable to demonstrate to the
        satisfaction of a consular officer that they
        “will be covered by approved health
        insurance” within 30 days after entry or will
        be able “to pay for reasonably foreseeable
        medical costs.”
Id. at *17. The government’s time to seek leave to appeal the
district court’s class certification decision has not yet expired.
Fed. R. Civ. P. 23(f) (45-day deadline “if any party is the
United States, a United States agency, or a United States
officer or employee sued for an act or omission occurring in
connection with duties performed on the United States’
behalf”).

    Today, our court now denies the government’s request for
a stay pending appeal, allowing the universal injunction to
remain in place. The court’s decision is quite wrong, and so
I respectfully dissent.

                                II

   The following canonical factors control the government’s
request for a stay pending appeal:
                      DOE #1 V. TRUMP                       49

       (1) whether the stay applicant has made a
       strong showing that he is likely to succeed on
       the merits; (2) whether the applicant will be
       irreparably injured absent a stay; (3) whether
       issuance of the stay will substantially injure
       the other parties interested in the proceeding;
       and (4) where the public interest lies.

City & Cty. of S.F. v. USCIS, 944 F.3d 773, 789 (9th Cir.
2019) (quoting Nken v. Holder, 556 U.S. 418, 433–34
(2009)).

    The majority opinion begins with the government’s
irreparable harm and only later turns to its likelihood of
success on the merits, the supposedly “second most important
Nken factor.” Maj. Op. 22. I have elsewhere explained how
a tactical deviation from the normal sequence of the stay
factors “waters down the merits analysis.” See Al Otro Lado
v. Wolf, 952 F.3d 999, 1022 (9th Cir. 2020) (Bress, J.,
dissenting). That is the case here, where the government’s
asserted harms follow from its strong likelihood of success on
the merits. See id. (“The sequencing of today’s opinion can
only reflect the majority’s implicit acknowledgement that the
government’s case is strongest where it most matters, namely,
the likelihood of success on the merits.”). Inversion of the
stay factors is a recent trend and one that produces distortion
in the stay analysis.

   I thus begin, as we usually do, with the merits.
50                   DOE #1 V. TRUMP

                             III

                              A

     The majority concludes that the President has likely
exceeded his powers on the theory that Proclamation No.
9945 conflicts with statutes that supposedly forbid it, while
failing to fall within 8 U.S.C. § 1182(f). This is seriously
mistaken.

    Under Trump v. Hawaii, the government has made a
strong showing that Proclamation No. 9945 is a lawful
exercise of the President’s vast constitutional and statutory
powers in this space. I address § 1182(f) first because, in
combination with his innate powers under the Constitution,
§ 1182(f) creates the high-water mark for the President’s
ability to place limits on who enters this country. Under
§ 1182(f) and the President’s inherent powers, Proclamation
No. 9945 is plainly valid.

     Section 1182(f) provides:

        Whenever the President finds that the entry of
        any aliens or of any class of aliens into the
        United States would be detrimental to the
        interests of the United States, he may by
        proclamation, and for such period as he shall
        deem necessary, suspend the entry of all
        aliens or any class of aliens as immigrants or
        nonimmigrants, or impose on the entry of
        aliens any restrictions he may deem to be
        appropriate.
                      DOE #1 V. TRUMP                         51

8 U.S.C. § 1182(f). Just two years ago, the Supreme Court in
Trump v. Hawaii held that § 1182(f) “exudes deference to the
President in every clause” and “grants the President sweeping
authority to decide whether to suspend entry, whose entry to
suspend, and for how long.” 138 S. Ct. at 2408, 2413. Based
on this “broad discretion to suspend the entry of aliens into
the United States,” the Supreme Court upheld against
constitutional and statutory challenges a presidential
proclamation suspending entry of persons from specified
countries. Id. at 2408.

    The “sweeping authority” that justified the proclamation
in Trump v. Hawaii clearly allows the President to do what he
did here in Proclamation No. 9945. As the Supreme Court
has held, the “sole prerequisite set forth in § 1182(f) is that
the President ‘find[]’ that the entry of the covered aliens
‘would be detrimental to the interests of the United States.’”
Id. at 2408 (quoting 8 U.S.C. § 1182(f)). The President made
that finding in Proclamation No. 9945. 84 Fed. Reg. at
53991. In Trump v. Hawaii, moreover, the plaintiffs argued
that the proclamation there conflicted with provisions of the
INA, which the plaintiffs believed “already specified”
Congress’s approach to the issue. Id. at 2411. But the
Supreme Court expressly rejected this theory because
“[f]airly read,” § 1182(f) “vests authority in the President to
impose additional limitations on entry beyond the grounds for
exclusion set forth in the INA.” Id. at 2412. Proclamation
No. 9945 is another such “additional limitation[] on entry.”
Id. It is therefore plainly valid under § 1182(f), as interpreted
by the Supreme Court.

    Against all of this, the majority offers two bases for
distinguishing Trump v. Hawaii and for concluding that the
President has likely exceeded his powers under § 1182(f).
52                    DOE #1 V. TRUMP

But Trump v. Hawaii considered and squarely rejected the
very arguments that the majority credits.

    First, the majority concludes that “the Proclamation’s
failure to explicitly or implicitly establish any time
constraints on the healthcare prohibition raises serious
questions as to whether the Proclamation is a ‘suspension’
according to the plain meaning of the term in § 1182(f).”
Maj. Op. 31–32. The Supreme Court considered and rejected
this same argument in Trump v. Hawaii. While the majority
opinion complains that Proclamation No. 9945 “does not
have an endpoint,” Maj. Op. 29, Trump v. Hawaii rejected the
plaintiffs’ argument that a § 1182(f) “suspension” “mean[t]
that the President is required to prescribe in advance a fixed
end date for the entry restrictions.” 138 S. Ct. at 2410.
Citing past proclamations, Trump v. Hawaii concluded it was
sufficient that the proclamation “makes clear that its
‘conditional restrictions’ will remain in force only so long as
necessary to ‘address’ the identified ‘inadequacies and risks’
within the covered nations.” Id. In particular, the Supreme
Court noted that the proclamation “establishes an ongoing
process to engage covered nations and assess every 180 days
whether the entry restrictions should be modified or
terminated.” Id.

    The majority here claims that Proclamation No. 9945 is
different because it supposedly “omits any indication that the
health insurance requirement is temporary.” Maj. Op. 29.
Indeed, the majority claims the Proclamation lacks “even an
implicit” time limitation, “such as a limit measured by the
occurrence of some future event or condition.” Id. at 29.
That is an uncommonly unfair reading of the Proclamation.
An entire section of Proclamation No. 9945 provides for
ongoing review of its “suspension” on entry.             The
                      DOE #1 V. TRUMP                        53

Proclamation requires that a report be submitted to the
President on “the continued necessity of and any adjustments
that may be warranted to the suspension and limitation on
entry.” 84 Fed. Reg. at 53993 (emphasis added). The first
report must be submitted to the President within 180 days of
the Proclamation’s effective date, and “annually thereafter.”
Id. If “circumstances no longer warrant the continued
effectiveness of the suspension or limitation on entry,” the
President must “immediately” be advised. Id. (emphases
added). The review process here is not materially different
from the one at issue in Trump v. Hawaii. The majority
opinion blinks reality in suggesting otherwise.

    Instead, the majority claims the Proclamation is not a
temporary limitation on entry because while agency officials
can advise the President that the suspension is no longer
warranted, “[t]here is no requirement that the President act on
the advice.” Maj. Op. 29. That is a rather remarkable
statement. When exercising his vast powers under § 1182(f)
and Article II of the Constitution, nothing requires the
President to bind himself to the mast and pre-commit to the
recommendations of inferior officials. And like the
Proclamation here, the proclamation in Trump v. Hawaii also
did not require the President uncritically to accept the advice
of his subordinates. See Pres. Procl. No. 99645, 82 Fed. Reg.
45161, 41169–70 (2017) (describing inter-agency
“recommendations to the President” and stating “the
Secretary of Homeland Security may recommend to the
President the removal or modification of any or all such
restrictions and limitations”) (emphases added). The
majority’s insistence that the fatal flaw in the Proclamation is
the President’s unwillingness to agree in advance to advice he
has not yet received reflects an untenable theory of Executive
power with no basis in principle or common sense.
54                    DOE #1 V. TRUMP

    Even more unsettling is the majority’s determination that
Proclamation No. 9945 is not a temporary “suspension”
because of its “likely ineffectiveness.” Maj. Op. 31. The
majority asserts that “the likely ineffectiveness of the health
insurance requirement suggests that uncompensated care
costs will remain high,” so that “the perceived ‘necessity’ of
the Proclamation could therefore continue in perpetuity.” Id.
In other words, the majority concludes that because the
Proclamation will not successfully “reduce uncompensated
healthcare costs,” those costs will remain high, meaning that
the Proclamation will continue in effect forever. Id. at 30.

    The majority’s conclusion about the “likely
ineffectiveness” of the Proclamation turns on plaintiffs’
expert’s self-described “not . . . ideal analysis.” I will have
more to say on that later. What matters here is that the
majority’s reasoning again defies Trump v. Hawaii. The
plaintiffs there similarly maintained that a proclamation
would not adequately resolve “the President’s stated
concern.” 138 S. Ct. at 2409. In rejecting this view, the
Supreme Court could not have been clearer that “a searching
inquiry into the persuasiveness of the President’s
justifications is inconsistent with the broad statutory text [of
§ 1182(f)] and the deference traditionally accorded the
President in this sphere.” Id. Indeed, the Supreme Court
went on, “‘[w]hether the President’s chosen method’ of
addressing perceived risks is justified from a policy
perspective is ‘irrelevant to the scope of his [§ 1182(f)]
authority.’” Id. (quoting Sale v. Haitian Ctrs. Council, Inc.,
509 U.S. 155, 187–88 (1993)) (emphasis added).

    The Supreme Court in Trump v. Hawaii in no uncertain
terms rebuffed the plaintiffs’ effort to “challenge the entry
suspension based on their perception of its effectiveness.” Id.
                     DOE #1 V. TRUMP                       55

at 2421. The majority’s armchair conclusion about the
“likely ineffectiveness” of Proclamation No. 9945 is thus
precisely what the Supreme Court told us not to do. The
Supreme Court reiterated in Trump v. Hawaii that “we cannot
substitute our own assessment for the Executive’s predictive
judgments.” Id. Yet the majority opinion does just that.
Today’s decision is therefore a serious affront to the core
separation of powers principles that Trump v. Hawaii
reaffirms and reinforces.

    The majority’s suggestion that the outcome might have
been different if the President had engaged in a more “data-
driven analysis,” Maj. Op. 30, reflects an equally serious
misunderstanding of our role. Since when does this court
know health policy better than the President of the United
States and the other Executive Branch officials whom the
Proclamation requires to be involved—the Secretary of State,
the Secretary of Health and Human Services, the Secretary of
Homeland Security, and “the heads of other appropriate
agencies”? 84 Fed. Reg. at 53993. The majority’s
conclusion that Proclamation No. 9945 is not a time-limited
“suspension” on entry is nothing more than a policy
disagreement with the Executive on a matter constitutionally
and statutorily committed to his authority.

    Second, the majority concludes that Proclamation No.
9945 likely exceeds the President’s § 1182(f) powers because
the Proclamation “deals with a purely domestic economic
problem: uncompensated healthcare costs in the United
States.” Maj. Op. 32. Once again, the majority opinion
disregards Supreme Court precedent, mischaracterizes the
Proclamation, and improperly treads on the President’s
constitutional and statutory powers. Indeed, no court has ever
56                    DOE #1 V. TRUMP

adopted the foreign/domestic distinction that the majority
tries to engraft onto § 1182(f).

    Proclamation No. 9945 places restrictions on the entry of
immigrants into this country. For over a century, the
Supreme Court has been clear that “[t]he exclusion of aliens
is a fundamental act of sovereignty” that “is inherent in the
executive power to control the foreign affairs of the nation.”
United States ex rel. Knauff v. Shaughnessy, 338 U.S. 537,
542 (1950); see also, e.g., Hawaii, 138 S. Ct. at 2418; INS v.
Aguirre-Aguirre, 526 U.S. 415, 425 (1999) (“[W]e have
recognized that judicial deference to the Executive Branch is
especially appropriate in the immigration context where
officials exercise especially sensitive political functions that
implicate questions of foreign relations.”) (quotations
omitted); Harisiades v. Shaughnessy, 342 U.S. 580, 588–89
(1952) (“[A]ny policy toward aliens is vitally and intricately
interwoven with contemporaneous policies in regard to the
conduct of foreign relations . . . .”). The majority’s notion
that the exclusion of persons from this country can be
recharacterized as “a purely domestic economic issue,” Maj.
Op. 33, thus contradicts settled Supreme Court case law.

     Given the source of authority that the President invoked,
it is therefore unsurprising that Proclamation No. 9945 on its
face has an obvious international valence. If it ever goes into
effect, the Proclamation will be implemented by consular
officials abroad, who must interview aliens seeking visas.
84 Fed. Reg. at 53993; Notice of Info. Collection Under OMB
Emergency Review: Immigrant Health Ins. Coverage, 84 Fed.
Reg. 58199 (2019). The Proclamation allows the Secretary
of State to “establish standards and procedures governing
such determinations.” 84 Fed. Reg. 53993. It enables the
Secretary of State to exempt aliens from the Proclamation.
                     DOE #1 V. TRUMP                       57
Id. And it entrusts the Secretary of State with lead
responsibility for preparing regular reports to the President.
Id. The idea that the Proclamation concerns matters “purely
domestic,” Maj. Op. 33, is clearly belied by the text and
intended operation of the Proclamation itself.

    There are also obvious reasons why no court has forced
a foreign/domestic distinction on § 1182(f). The text of
§ 1182(f) allows the President to suspend the entry of aliens
who “would be detrimental to the interests of the United
States”—without defining what those interests may be and
without distinguishing between foreign and domestic
interests. Many (if not most) immigration policies naturally
implicate domestic interests as well as foreign ones. This is
to be expected for a provision that governs entry of persons
“into the United States.” 8 U.S.C. § 1182(f) (emphasis
added); see also, e.g., Pres. Procl. No. 4865, 46 Fed. Reg.
48107 (1981) (suspending entry to preserve “law enforcement
resources” and promote the “welfare and safety of
communities” in the southeastern United States).

    In fact, many of the INA’s express grounds for
inadmissibility could be said to involve “domestic” concerns,
or even “purely domestic” ones. See, e.g., 8 U.S.C.
§ 1182(a)(1)(A)(i) (aliens with communicable diseases); id.
§ 1182(a)(1)(A)(ii) (aliens who have not been vaccinated); id.
§ 1182(a)(2)(A) (aliens with a criminal history); id.
§ 1182(a)(4) (aliens who are likely to become public
charges); id. § 1182(a)(5) (aliens who would disrupt domestic
labor markets or wages). Since § 1182(f) “vests authority in
the President to impose additional limitations on entry
beyond the grounds for exclusion set forth in the INA,”
Hawaii, 138 S. Ct. at 2412, it would be bizarre if § 1182(f)
58                    DOE #1 V. TRUMP

reflected a foreign/domestic limitation that appears nowhere
in the text or structure of the INA as a whole.

    This manufactured distinction is also inconsistent with
everything the Supreme Court has told us about § 1182(f).
That provision “exudes deference to the President in every
clause” and “grants the President sweeping authority to
decide whether to suspend entry, whose entry to suspend, and
for how long.” Hawaii, 138 S. Ct. at 2408, 2413. The
majority’s unprecedented effort to recast § 1182(f) wrongly
deprives the President of authority that is rightfully his and
will lead to endless problems of administration as courts
debate whether a given immigration policy is really more
foreign or domestic in nature. This is not the § 1182(f) that
Congress enacted or that the Supreme Court construed in
Trump v. Hawaii.

                               B

    If Proclamation No. 9945 is a valid exercise of § 1182(f),
what is the problem? The district court’s primary answer was
that § 1182(f) was itself an unconstitutional delegation of
legislative power to the President. In the district court’s
view, “[t]here is no ‘intelligible principle’ provided as to
what it means to be ‘detrimental,’ what the ‘interests’ of the
United States are, what degree of finding is required, or what
degree of detriment is required.” Doe #1, 418 F. Supp. 3d
at 590. The majority opinion tellingly declines to endorse
this rationale. Maj. Op. 34. But its description of the district
court’s non-delegation analysis as “thoughtful” and
“forceful,” id., fails to acknowledge—and if anything,
compliments—the district court’s remarkable departure from
settled law.
                      DOE #1 V. TRUMP                        59

    I addressed the non-delegation issue at some length in my
prior dissent at the administrative stay stage. See Doe #1,
944 F.3d at 1226–27 (Bress, J., dissenting). But in brief: the
district court’s non-delegation holding is clearly incorrect.
On just two occasions in our country’s history has the
Supreme Court struck down a congressional statute under the
non-delegation doctrine. See Gundy v. United States, 139 S.
Ct. 2116, 2129 (2019). Section 1182(f) does not present just
the third occasion for doing so. That statute “has for decades
been the noted source of statutory authority for presidential
proclamations involving immigration matters.” Doe #1,
944 F.3d at 1226–27 (Bress, J., dissenting). It does not suffer
from a mortal constitutional defect hiding in plain sight.

    Far from lacking an intelligible principle, the Supreme
Court in Trump v. Hawaii held that “the language of
§ 1182(f) is clear” and that § 1182(f) is a “comprehensive
delegation” of authority to the President. 138 S. Ct. at 2408,
2410; see also id. at 2408 (“clear statutory language”); id.
at 2410 (“clear text”). Section 1182(f), the Supreme Court
has told us, reflects “textual limits.” Id. at 2409. This is not
a quarry from which a non-delegation challenge can be
mined.

     Indeed, the President’s power in this area does not derive
solely from Congress, because “[t]he exclusion of aliens” is
“inherent in the executive power to control the foreign affairs
of the nation.” Knauff, 338 U.S. at 542; see also Hawaii, 138
S. Ct. at 2424 (Thomas, J., concurring) (“Section 1182(f)
does not set forth any judicially enforceable limits that
constrain the President. Nor could it, since the President has
inherent authority to exclude aliens from the country.”)
(emphasis in original and citation omitted). That is why “the
strict limitation upon congressional delegations of power to
60                    DOE #1 V. TRUMP

the President over internal affairs does not apply with respect
to delegations of power in external affairs.” Youngstown
Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 636 n.2 (1952)
(Jackson, J., concurring); see also Gundy, 139 S. Ct. at 2137
(Gorsuch, J., dissenting) (“[W]hen a congressional statute
confers wide discretion to the executive, no separation-of-
powers problem may arise if the discretion is to be exercised
over matters already within the scope of executive power.”)
(quotations omitted). This was, in fact, the Supreme Court’s
exact explanation when it rejected a non-delegation challenge
to a precursor to § 1182(f). See Knauff, 338 U.S. at 542.

    Just last Term, the Supreme Court reiterated that it has
“almost never felt qualified to second-guess Congress
regarding the permissible degree of policy judgment that can
be left to those executing or applying the law.” Gundy,
139 S. Ct. at 2129 (quotations omitted). Engaging in such
second-guessing in the context of a longstanding statute in the
area of foreign affairs, as the district court did, would
fundamentally reorder our constitutional system. I wish the
majority had said this instead of implying that the district
court’s ruling warranted further consideration in this court.

                              C

   The majority opinion instead holds that the government
has not made a strong showing of success because
Proclamation No. 9945 supposedly “conflicts” with: (1) the
Violence Against Women Act’s (VAWA) amendments to the
INA, 8 U.S.C. § 1182(a)(4)(E); (2) the Affordable Care Act
(ACA), 42 U.S.C. § 10821, et seq.; and (3) the INA’s public
charge provision, 8 U.S.C. § 1182(a)(4)(B)(i). Maj. Op.
22–28. I list these grounds in the order the majority presents
them.
                      DOE #1 V. TRUMP                        61

    The district court, however, devoted only a few sentences
to VAWA. See Doe # 1, 418 F. Supp. 3d at 597. The district
court did not rely at all on any perceived conflict with the
ACA. See id. at 597 n.6 (“The Court expresses no opinion at
this stage of the litigation about whether the Proclamation
also contravenes or overrides various healthcare laws.”). And
while the district court did rely on a claimed conflict with the
public charge provision, allegedly rendering the Proclamation
“unconstitutional under separation of powers,” id. at 593, this
was secondary to its central non-delegation theory.

    It therefore is apparent that the majority justifies the
district court’s injunction on quite different legal bases than
the district court itself. But any uneasiness with the district
court’s rationales should have led to the injunction being
stayed, not reliance on new rationales with yet more legal
deficiencies. Regardless, the majority’s central theory that
Congress in various enactments foreclosed Proclamation No.
9945, rendering it unconstitutional, is plainly wrong.

                               1

    I begin with the INA’s public charge provisions, because
on this point the majority once again flouts Trump v. Hawaii.
The INA renders inadmissible any alien who “is likely at any
time to become a public charge.” 8 U.S.C. § 1182(a)(4)(A).
Consular officers make this determination using a series of
non-exhaustive “minimum” factors: age; health; family
status; assets, resources, and financial status; and education
and skills. Id. § 1182(a)(4)(B)(i)(I)–(V). The majority tells
us that Proclamation No. 9945 “eviscerates th[is] statutory
scheme by making the acquisition of designated forms of
health insurance the sole consideration of whether an
62                    DOE #1 V. TRUMP

applicant should be excluded from consideration for a family
visa.” Maj. Op. 27.

    The majority’s “evisceration” theory is wrong. And
Trump v. Hawaii—which the majority does not mention in
this portion of its opinion—tells us why. Nothing in
Proclamation No. 9945 “eviscerates” the public charge
provision, for the obvious reason that these are simply two
different grounds for inadmissibility. One can meet the
public charge provisions but not the Proclamation, and vice
versa. See 84 Fed. Reg. at 53993 (explaining that the review
the Proclamation requires “is separate and independent from
the review and determination required by other statutes,
regulations, or proclamations in determining the
inadmissibility of an alien”).

    In fact, the Supreme Court in Trump v. Hawaii rejected
the very type of argument the majority adopts. There, the
plaintiffs argued that a proclamation nullified parts of the
INA because Congress in that statute had already addressed
“the problem of aliens seeking entry from countries that do
not share sufficient information.” 138 S. Ct. at 2411. The
Supreme Court held there was no such conflict with the INA
because § 1182(f) “vests authority in the President to impose
additional limitations on entry beyond the grounds for
exclusion set forth in the INA.” Id. at 2412 (emphases
added); see also id. at 2408 (“It is therefore unsurprising that
we have previously observed that § 1182(f) vests the
President with ‘ample power’ to impose entry restrictions in
addition to those elsewhere enumerated in the INA.”)
(quoting Sale, 508 U.S. at 187).

    There is nothing unusual about Proclamation No. 9945
creating an independent—and yes, dispositive—ground for
                           DOE #1 V. TRUMP                                63

inadmissibility, when that is the whole point of § 1182(f).
What the majority treats as a “violat[ion] of the INA,” Maj.
Op. 26, is just § 1182(f) of the INA in operation, as Trump v.
Hawaii makes plain. The majority today simply resurrects
the same “cramped” reading of § 1182(f) that Trump v.
Hawaii rejected. 138 S. Ct. at 2412.1

    Implicit in the majority’s reasoning is the view that each
public charge factor must be given some weight, so that if any
one consideration is dispositive, it unravels the statutory
scheme. This interpretation has no basis in the statute. The
INA does not assign the public charge factors any weight
among themselves or in relation to independent eligibility
requirements. And as we recently explained, the public
charge “factors are not exhaustive,” and the Executive “may
add to them.” City & Cty. of S.F., 944 F.3d at 798. “Other
factors may be considered as well, giving officials
considerable discretion in their decisions.” Id. at 792; see
also id. at 796 (“[D]ifferent factors have been weighted more
or less heavily at different times.”).




    1
       Unsurprisingly, prior proclamations have addressed grounds of
inadmissibility that the INA already provided for to some extent.
Compare 8 U.S.C. § 1182(a)(2)(h) (rendering inadmissible “[a]ny alien
who commits or conspires to commit human trafficking offenses”), with
Pres. Procl. No. 8342, 74 Fed. Reg. 4093 (2009) (barring entry of certain
government officials who have “impeded” or “failed to implement”
antitrafficking efforts); compare also 8 U.S.C. § 1182(a)(3)(E) (rendering
inadmissible Nazi-affiliated aliens who “ordered, incited, assisted, or
otherwise participated in the persecution of any person because of race,
religion, national origin, or political opinion”), with Pres. Procl. No. 8697,
76 Fed. Reg. 49277 (2011) (barring entry of any alien who “ordered,
assisted, aided and abetted, committed or otherwise participated in . . .
widespread or systematic violence” based on protected characteristics).
64                    DOE #1 V. TRUMP

    The majority complains that the public charge statute
“lists various factors that the consular office can consider”
and “[h]ealth insurance is not among them.” Maj. Op. 26.
But again, that is the expected result of a statutory scheme
that allows the President to impose “additional limitations on
entry.” Hawaii, 138 S. Ct. at 2412. The majority’s quarrel is
thus really with § 1182(f) itself, not any actual distortion of
the INA. There is no conflict between a public charge
provision that is “flexible” and “ambiguous,” City & Cty. of
S.F., 944 F.3d at 798, and a Proclamation premised on the
“clear” and “comprehensive delegation” that Congress
conferred on the President in § 1182(f), Hawaii, 138 S. Ct. at
2408–09.

                               2

     Unlike the district court, the majority’s lead point is that
Proclamation No. 9945 “conflicts with the Violence Against
Women Act’s (‘VAWA’) amendments to the INA.” Maj.
Op. 22. These amendments provide that the INA’s public
charge provisions “shall not apply” to an alien who is the
victim of certain crimes. 8 U.S.C. § 1182(a)(4)(E); see also
id. § 1154(a)(1)(A)(iii)–(vi). Once again, the majority fails
in its effort to save the district court’s injunction.

    As an initial matter, no plaintiff in this case claims that
their relatives are subject to the VAWA exemption. VAWA
is thus irrelevant to this litigation and plaintiffs would lack
standing to invoke it. E.g., Easter v. Am. W. Fin., 381 F.3d
948, 962 (9th Cir. 2004); Halet v. Wend Inv. Co., 672 F.2d
1305, 1309 n.2 (9th Cir. 1982). But in any event, the
Proclamation does not conflict with VAWA for the obvious
reason that a petitioner who meets VAWA’s eligibility
requirements is not thereby entitled to admission into the
                          DOE #1 V. TRUMP                               65

United States. Rather, that person is merely exempted from
the public charge limitations. 8 U.S.C. § 1182(a)(4)(E).
Nothing in VAWA or the INA requires the President to
impose a VAWA-like carve-out on other grounds for
inadmissibility, and nothing in the INA imposes such a
restriction on the President’s broad authority under § 1182(f).

    The majority thus badly errs in concluding that the
Proclamation “contravenes the well-settled principle that the
President’s powers are executive, not legislative in nature,”
because the President cannot “repeal statutes.” Maj. Op. 23
(quotations omitted). Such conclusory statements of
constitutional law have nothing to do with what the President
has done here. VAWA is a limited exception to one ground
for inadmissibility, not an overarching limit on the
President’s expansive authority under § 1182(f) or his
independent constitutional powers in this area.2

                                     3

   The majority also holds that “[t]he government has not
submitted any evidence” of likely success on the plaintiffs’


    2
      I also find unfortunate the majority’s attempt to boost its holding by
asserting that the government “has made no showing at all” on VAWA
and “does not respond to the merits of this challenge.” Maj. Op. 22, 23.
The district court, as noted, devoted only a few scant sentences to VAWA.
Even so, the government expressly argued in this court that the
Proclamation did not conflict with VAWA because Trump v. Hawaii
“rejected this argument, holding that ‘§ 1182(f) vests the President with
‘ample power’ to impose entry restrictions in addition to those elsewhere
enumerated in the INA.’” Reply Br. 5 (quoting 138 S. Ct. at 2408)
(emphasis omitted). Moreover, VAWA is part of the public charge
provision and the government has argued at length why the Proclamation
does not conflict with that provision as a whole.
66                    DOE #1 V. TRUMP

assertion that “the Proclamation violates the” Affordable Care
Act (ACA). Maj. Op. 24. That is rather harsh, considering
that the district court did not reach this issue. Doe #1, 418 F.
Supp. 3d at 597 n.6. The plaintiffs devoted less than a page
of their stay opposition to the ACA, and the government then
addressed the issue in its reply brief. All the same, the notion
that the Proclamation conflicts with the ACA is manifestly
incorrect.

    The ACA authorized the creation of State-based health
insurance markets, called “exchanges,” “where people can
shop for insurance, usually online.” King v. Burwell, 135 S.
Ct. 2480, 2487 (2015) (citing 42 U.S.C. § 18031(b)(1)).
Under the ACA, “individuals with household incomes
between 100 percent and 400 percent of the federal poverty
line” may purchase subsidized insurance plans with the help
of “refundable tax credits.” Id. These tax credits are
available to “lawfully present” aliens whose incomes are less
than 100 percent of the poverty line and who are also
ineligible for Medicaid. 26 U.S.C. § 36B(c)(1)(B). Neither
subsidized insurance nor Medicaid satisfy the Proclamation’s
requirements. Under the ACA, consumers can also purchase
unsubsidized insurance on State exchanges. 42 U.S.C.
§§ 18031(d)(2)(A), 10832(b). Such unsubsidized plans do
satisfy Proclamation No. 9945. See 84 Fed. Reg. at 53392.
In all cases, however, an immigrant must be “lawfully
present” and a resident of a State before he can purchase any
health insurance from that State’s exchange, whether
subsidized or not. 26 U.S.C. § 36B(c)(1)(B); 42 U.S.C.
§ 18032(f)(1)(A)(ii); 45 C.F.R. 155.305(a)(1), (3).

   The majority claims that because the Proclamation
excludes subsidized plans under State exchanges, “an
immigrant attempting to legally enter the United States will
                      DOE #1 V. TRUMP                       67

not have access to ACA tax credits as Congress intended.”
Maj. Op. 25. That is a non sequitur. As the majority
acknowledges, under the ACA, subsidized plans are
only available to individuals “lawfully present” in the
United States. 26 U.S.C. § 36B(c)(1)(B); 42 U.S.C.
§ 18032(f)(1)(A)(ii). The ACA thus does not cover persons
who are subject to the Proclamation, who are not lawfully
present here. Nor does the Proclamation prevent individuals,
once they are “lawfully present,” from seeking subsidized
insurance under State exchanges. And the ACA says nothing
about who may or may not enter this country. That Congress
has created a benefit for individuals who have “lawfully”
entered the United States does not then give persons a right
to enter the country to obtain those benefits.

    The apparent suggestion in the majority opinion is that the
Proclamation will prevent the entry of all persons who could
then later take advantage of the subsidized plans that the
ACA makes available to immigrants who are “lawfully
present.” But as discussed above, the Proclamation only
covers a subset of immigrants. There are many other
immigrants, including persons already lawfully present in the
United States, who can try to take advantage of subsidized
insurance options. And that is to say nothing of the persons
who are subject to the Proclamation, who can meet its
eligibility requirements, and who can then pursue subsidized
health insurance once they arrive. The suggestion that the
Proclamation somehow drains an aspect of the ACA of all
function is thus obviously not true.

    The majority next claims that although immigrants can
satisfy the Proclamation by purchasing unsubsidized
insurance on State exchanges, because immigrants must be
“lawfully present” in the United States to buy such insurance,
68                    DOE #1 V. TRUMP

these immigrants are placed in “a Catch-22.” Maj. Op. 25.
By the majority’s reasoning, such persons “cannot obtain an
‘approved’ unsubsidized insurance plan unless they have
been legally admitted, but they cannot be legally admitted
unless they have obtained an ‘approved’ insurance plan.” Id.
This theory collapses because the latter part is not true.
Under the Proclamation, the immigrant must only show that
he “will be covered by approved health insurance . . . within
30 days of the alien’s entry into the United States.” 84 Fed.
Reg. 53992 (emphasis added). The majority’s “Catch-22”
thus relies entirely on a misreading of the Proclamation.

                              IV

    The government has not only made an overwhelming
showing of likely success on the merits, it has also shown that
it will be irreparably harmed absent a stay of the district
court’s injunction. Nken, 556 U.S. at 433–34. The majority’s
determination otherwise depends on it placing plaintiffs’
expert and an amicus brief on higher footing than the
President of the United States.

                               A

    The harm that the court’s injunction inflicts is irreparable
and real—to the interests the Executive seeks to promote
through the Proclamation and to the core separation of
powers principles that make the Proclamation lawful. The
injunction is a severe affront to the President’s authority,
itself an irreparable injury. See Maryland v. King, 133 S. Ct.
1, 3 (2012) (Roberts, C.J., in chambers) (“[A]ny time a State
is enjoined by a court from effectuating statutes enacted by
representatives of its people, it suffers a form of irreparable
injury.”) (quotations omitted).
                      DOE #1 V. TRUMP                         69

    The majority downplays the government’s institutional
injury on the theory that the Proclamation’s lawfulness “is at
the core of this dispute, to be resolved at the merits stage.”
Maj. Op. 16. But by this logic, a court of appeals could never
stay a district court’s injunction until the merits were finally
adjudicated, which is not the law. The merits of a case of
course are at issue at the “merits stage.” But the merits are
relevant now too, because we are required to evaluate the
likelihood of success on the merits at the stay stage. See
Nken, 556 U.S. at 434. In this case, the “clear statutory
language” of § 1182(f) reflects a “comprehensive delegation”
of “sweeping authority” to the Executive, Hawaii, 138 S. Ct.
at 2408, 2413, who Congress entrusted with the important
mission of suspending the entry of aliens who “would be
detrimental to the interests of the United States.” 8 U.S.C.
§ 1182(f). The court’s deprivation of this fundamental power
is an acute institutional injury that is not made more palatable
by telling the government it must wait many months, if not
much longer, for a final decision on the merits. See
Maryland, 133 S. Ct. at 3.

     The majority discounts the government’s institutional
injury on the theory that if such injury were credited, “no act”
of the President could be enjoined because “the irreparable
harm standard [would be] satisfied by the fact of executive
action alone.” Maj. Op. 16. That is a mischaracterization.
The majority can make this suggestion only because it took
the stay factors out of order and addressed the harms before
the merits. Where, as here, the government has shown an
overwhelming likelihood of success on the merits, enjoining
it from enforcing its plainly lawful policy is a constitutionally
significant injury.
70                    DOE #1 V. TRUMP

    Institutional injury aside, the government has
demonstrated that its inability to enforce the Proclamation
pending appeal will cause irreparable harm. See City & Cty.
of S.F., 944 F.3d at 806 (finding irreparable harm where “the
preliminary injunctions will force DHS to grant status to
those not legally entitled to it”). The President determined in
Proclamation No. 9945 that immigrants “who have not
demonstrated any ability to pay for their” medical care
impose significant and unwarranted costs on the American
healthcare system. 84 Fed. Reg. 53991. The Proclamation
does not apply once an immigrant has been admitted to the
United States, so it can never apply to aliens admitted during
the pendency of this litigation.           See 84 Fed. Reg.
at 53992–93. The costs they impose while the injunction
remains in place are thus unrecoverable, creating irreparable
harm. See California v. Azar, 911 F.3d 558, 581 (9th Cir.
2018).

    The scope of the injunction here only confirms both the
fact of irreparable harm and its magnitude. The injunction
applies worldwide and, by the majority’s estimation, “would
negatively affect approximately 60% of all immigrant visa
applicants” and “375,000 immigrants each year.” Maj.
Op. 19. This only “prove[s] [the government’s] point,”
confirming that the harm “is not only irreparable, but
significant.” City & Cty. of S.F., 944 F.3d at 806. Nor is the
resulting injury limited to “third parties,” as the majority
suggests. Maj. Op. 19. The government funds considerable
aspects of our healthcare system, and it is undeniable that the
uninsured would require the government to “incur some
otherwise avoidable financial costs if a stay is denied.”
Golden Gate Rest. Ass’n v. City & Cty. of S.F., 512 F.3d
1112, 1125 (9th Cir. 2008); see also Azar, 911 F.3d at 581
                      DOE #1 V. TRUMP                       71

(explaining that “economic harm” is “irreparable” when the
government “will not be able to recover monetary damages”).

    Contrary to the majority opinion, the harms here are also
not “purely monetary.” Maj. Op. 18. The Proclamation
identifies non-monetary harms that the uninsured impose,
such as increased strain on “publicly funded programs” and
overreliance on emergency rooms, “causing overcrowding
and delays for those who truly need emergency services.”
84 Fed. Reg. 53991. These too are irreparable harms that
cannot be avoided absent a stay of the injunction. See Golden
Gate Rest. Ass’n, 512 F.3d at 1125 (granting stay because
“individuals without health coverage are significantly less
likely to seek timely medical care than those with health
coverage,” and consequently are more likely to “seek
emergency treatment” from government-funded hospitals and
clinics).

                              B

    The majority opinion disbelieves the government’s
asserted harms because while the Proclamation states that
“immigrants are about three times more likely than United
States citizens to lack health insurance,” 84 Fed. Reg 53991,”
there is, the majority complains, “no citation in the
Proclamation for this statistic.” Maj. Op.16. This is of a
piece with the majority’s criticism that the Proclamation lacks
“data-driven analysis” or a “further cost quantification” (an
apparently technical requirement that the majority opinion
leaves undefined). Id. at 17, 30. The majority’s failure to
give the Executive any deference is clear legal error.

    A presidential proclamation is not a second-grade math
assignment, where a student must “show his work” to get
72                    DOE #1 V. TRUMP

credit. In Trump v. Hawaii, the Supreme Court found it
“questionable” whether the President operating under
§ 1182(f) was in any way required to “explain [his] finding[s]
with sufficient detail to enable judicial review.” 138 S. Ct.
at 2409. But “even assuming that some form of review is
appropriate,” the Supreme Court still rejected “plaintiffs’
request for a searching inquiry into the persuasiveness of the
President’s justifications,” which would be “inconsistent with
the broad statutory text and the deference traditionally
accorded the President in this sphere.” Id.

    The majority’s demand that the government explain the
Proclamation’s factual findings, Maj. Op. 15–16, is thus
directly contrary to the Supreme Court’s admonition that the
President is “‘not required to conclusively link all of the
pieces in the puzzle before [courts] grant weight to [his]
empirical conclusions.’” Hawaii, 138 S. Ct. at 2409 (quoting
Holder v. Humanitarian Law Project, 561 U.S. 1, 35 (2010)).
The Constitution does not require the President to engage in
the majority’s preferred “data-driven analysis” or “cost
quantification,” nor does § 1182(f). Maj. Op. 17, 30. The
court today thus shows a profound disrespect to the
Executive, contrary to precedent. And the majority’s token
acknowledgement that § 1182(f) “‘exudes deference to the
President,’” Maj. Op. 28 (quoting Hawaii, 138 S. Ct.
at 2408), is no substitute for the actual deference owed to the
President’s findings when those findings are under review.

    The majority opinion also errs in attempting to distinguish
Trump v. Hawaii on the ground that the proclamation at issue
there contained “extensive findings” following a
“comprehensive” inter-agency review.           Maj. Op. 18
(quotations omitted). As discussed above, Trump v. Hawaii
rejected the premise that these findings were even necessary.
                       DOE #1 V. TRUMP                           73

See 138 S. Ct. at 2409 (rejecting “plaintiffs’ request for a
searching inquiry into the persuasiveness of the President’s
justifications”). Nor did the Supreme Court in Trump v.
Hawaii suggest that the quantum of findings at issue there
represented a constitutional or statutory floor. Instead, Trump
v. Hawaii referenced prior presidential proclamations that
were just several sentences long. Id. As was the case with
the proclamation in Trump v. Hawaii itself, Proclamation No.
9945 is “more detailed” than those. Id. The notion that
Trump v. Hawaii somehow supports today’s decision is thus
plainly incorrect.

    Finally, the majority seriously errs in suggesting that
because the government is seeking a stay of an injunction,
which is an exercise of the court’s “discretion,” the
government is not entitled to the deference that Trump v.
Hawaii commands. Maj. Op. at 17. The procedural posture
of a case is not a license to disregard the fundamental
principle that “‘it is not the judicial role . . . to probe and test
the justifications’ of immigration policies.” Hawaii, 138 S.
Ct. at 2419 (quoting Fiallo v. Bell, 430 U.S. 787, 799 (1977)).
The court’s approach loads the dice against the government
any time a district court enjoins a government policy. Simply
put, the deference that § 1182(f) “exudes,” id. at 2408, does
not evaporate whenever a single district court has enjoined a
presidential policy and the government is seeking a stay.

    In any event, for all the court’s refusal to accept the
Proclamation’s determination that immigrants are three times
more likely than citizens to lack health insurance, the
plaintiffs do not even contest this point. In fact, a report that
plaintiffs’ own expert authored (which is referenced in his
expert materials in this case) makes the very same
observation: “[A]lmost half of all immigrants—here defined
74                    DOE #1 V. TRUMP

as noncitizen immigrants—are uninsured, a level that is about
three times higher than for native-born citizens.” Leighton
Ku, Why Immigrants Lack Adequate Access to Health Care
and Health Insurance (Migration Policy Inst., Sept. 1, 2006).

                               C

     Instead of giving the President any deference, the
majority makes some findings of its own and then treats those
as authoritative. Contrary to the Proclamation, the majority
tells us there is no irreparable harm because, in fact, “the
impact of uninsured immigrants on uncompensated healthcare
costs is minimal.” Maj. Op. 18. For this, the majority relies
on only a single source: the declaration of plaintiffs’ expert,
Dr. Leighton Ku. See id. at 17. But exuding deference to
Dr. Ku is not what the law allows.

    Dr. Ku is a professor of health policy. The only prior
expert work he discloses is on behalf of plaintiffs who are
challenging various immigration policies from the current
presidential administration. Without any basis at all, Dr. Ku
opines that “the President and the State Department, which is
charged with implementing the [P]roclamation, failed to
conduct a careful and reasoned analysis of the policy.”
Dr. Ku criticizes the President for acting “without a reasoned
approach to administrative rulemaking,” faulting the
Executive for “fail[ing] to carefully consider the ramifications
of this policy.” Dr. Ku further maintains that “if the President
is concerned about reducing uncompensated care as
expressed in the [P]roclamation, then it would make more
sense to . . . expand[] Medicaid or other forms of health
insurance, such as the health insurance marketplaces.” It
should go without saying that the Constitution does not
                      DOE #1 V. TRUMP                       75

enshrine the unsupported legal opinions and transparent
policy preferences of an unelected academic.

    The majority’s fealty to Dr. Ku is even more remarkable
when one examines his conclusion that uninsured immigrants
do not burden the American healthcare system. Dr. Ku asks
in his declaration: “[W]hat is the value of uncompensated
care provided to legally admitted immigrants who might have
been affected by this [Proclamation]?” Dr. Ku then admits
that “I am not aware of any information that accurately
answers this question.” Id. (emphasis added). That is enough
to disregard his opinion.

    Dr. Ku then proceeds to come up with an answer to the
question on his own. But in arriving at the figures that the
majority treats as definitive, Maj. Op. 16, Dr. Ku compares
“recent immigrants” (those “who entered the U.S. within five
years” of 2017) to “not recent immigrants” (“U.S. born-
citizens and immigrants who have been in the U.S. for five
years or more” (emphasis added)). This comparison does not
even try to measure the cost of care provided to uninsured
immigrants in the United States. No wonder even Dr. Ku in
his own declaration “recognize[s] that this is not an ideal
analysis.”

    An expert who has disqualified himself under Daubert v.
Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),
through his own admissions should not be the basis for
enjoining a lawful presidential proclamation. If nothing else
is clear under the Constitution and Supreme Court case law
interpreting § 1182(f), it is that a professor’s self-described
“not . . . ideal analysis” should not win out over the
conclusions of the President. The majority’s elevation of
Dr. Ku’s declaration over the Executive’s determinations in
76                    DOE #1 V. TRUMP

the Proclamation is a radical departure from settled law and
a serious threat to the democratic process.

    The majority also refuses to give deference to the
President based on its determination that “immigrants are
more likely to represent favorable insurance risk[s] in [ACA]
marketplaces because they tend to be relatively healthier than
the normal insured population and use fewer healthcare goods
and services.” Maj. Op. 17 (quotations omitted). The
majority purports to locate this conclusion in “[t]he record”
in this case. Id.

    But what the majority cites on this point, and what it calls
“the record,” is really just an amicus brief from twenty-one
States, the District of Columbia, and New York City, which
was submitted in the district court. And what that amicus
brief cites are the comments these same States submitted in
response to a State Department notice describing how the
Department would implement the Proclamation. These
comments did not disclose any underlying data or undertake
any apparent study of immigrant healthcare costs. See, e.g.,
Covered Cal. Cmt. On DOS-2019-0039-0001 (Oct. 31, 2019),
available at: https://www.regulations.gov/document?D=DOS-
2019-0039-0241 (California’s three-and-a-half page letter).
But regardless, it is quite circular for administrative
comments that unsuccessfully “urge[d] the withdrawal” of
Proclamation No. 9945, id., to wind up as authoritative when
cited in the same commenters’ amicus brief challenging that
very Proclamation.

    In short, the majority’s determination that the government
has not made a showing of irreparable harm depends on its
refusal to give the President any deference at all, contrary to
precedent.
                           DOE #1 V. TRUMP                               77

                                     V

    The government has shown an overwhelming likelihood
of success on the merits, as well as irreparable harm. These
factors are “the most critical” in the stay analysis, and only
“[o]nce an applicant satisfies” these factors will the court
consider “harm to the opposing party and weighing the public
interest.” Nken, 556 U.S. at 434–35. Considering those third
and fourth stay factors only confirms that the court should
have issued a stay.

                                     A

    The majority opinion strives to create the impression that
the named plaintiffs’ relatives were on the cusp of entering
the United States and that only the Proclamation is holding
them back. The majority thus asserts that “[t]he individual
[p]laintiffs are seven U.S. citizens” whose “family members
have successfully completed the traditional steps for
obtaining an immigrant visa.” Maj. Op. 12–13. But that is
untrue: most of plaintiffs’ relatives do not even have visa
interviews scheduled and some have not submitted required
documentation.3 The majority further states that plaintiffs’
“family members had qualified for entry under established
immigration policy.” Id. at 36. That is also untrue. Nor is
there any basis for the majority’s scaled back assertion that
the named plaintiffs’ relatives were “otherwise likely

    3
       The only exception is the relative of one named plaintiff who
received an immigrant visa after the district court issued its injunction.
Plfs.’ Notice of Additional Facts, Doe #1 v. Trump, Case No. 3:19-cv-
01743-SI (D. Or.), ECF No. 123. But neither the Proclamation nor the
district court’s injunction now have any bearing on this person. This
section will thus discuss only the plaintiffs with any potential future harm,
even if that harm is ultimately speculative.
78                    DOE #1 V. TRUMP

qualified for entry under § 1182(a)” for admission into the
United States. Id. at 21. With the one exception noted above,
see ante at 77 n.3, it is entirely speculative whether the named
plaintiffs’ relatives will meet the numerous eligibility
requirements and would be allowed to enter this country at
all, regardless of Proclamation No. 9945.

    The majority fails to disclose that the named plaintiffs
have only received approved I-130 petitions. A United States
citizen files an I-130 petition with the U.S. Citizenship and
Immigration Services (USCIS) or a consular official, on
behalf of a relative who is seeking to become a permanent
resident in the United States. 8 U.S.C. § 1154(a)(1)(A)(i);
8 C.F.R. § 204.1(a)(1). Approval of an I-130 petition is “only
the first step in the process” toward becoming a lawful
permanent resident. Montoya v. Holder, 744 F.3d 614,
616 (9th Cir. 2014); see also Vasquez de Alcantar v. Holder,
645 F.3d 1097, 1103 (9th Cir. 2011).

    Only then, after the alien proceeds through the queue,
does the alien apply for a visa and the United States begin its
review of any request for admission. Kerry v. Din, 135 S. Ct.
2128, 2131 (2015) (plurality op.) (“If and when a petition is
approved, the alien may apply for a visa by submitting the
required documents and appearing at a United States
Embassy or consulate for an interview with a consular officer.
Before issuing a visa, the consular officer must ensure the
alien is not inadmissible under any provision of the INA.”)
(citations omitted); Montoya, 744 F.3d at 616. As we have
recognized, “[t]he wait time for these immigrant visas can be
considerable.” Landin-Molina v. Holder, 580 F.3d 913, 920
n.8 (9th Cir. 2009); see also Scialabba v. Cuellar de Osorio,
573 U.S. 41, 50 (2014) (plurality op.) (“All of this takes
time—and often a lot of it . . . . A family-sponsored
                      DOE #1 V. TRUMP                       79

immigrant may stand in line for years—or even decades—just
waiting for an immigrant visa to become available.”). There
are also myriad reasons why a person may ultimately be
denied entry. See 8 U.S.C. § 1182(a); 22 C.F.R. § 42.62. The
Proclamation, of course, ensures that all these other
requirements for admission remain intact.

     As the foregoing confirms, approval of an I-130 petition
“cannot be the equivalent of inspection and authorization to
enter and remain in the United States.” Vasquez de Alcantar,
645 F.3d at 1103. It “does not confer any change in status.”
Id.; see also Ngongo v. Ashcroft, 397 F.3d 821, 823 (9th Cir.
2005). Instead, we have explained, approval of an I-130
petition “does not raise [an] alien’s expectations” for
permanent residence “above the level of hope.” Montoya,
744 F.3d at 617 (quotations omitted). The majority therefore
errs in suggesting that plaintiffs’ relatives were qualified to
become lawful permanent residents or were about to reach
that status, but for the Proclamation.

    The named plaintiffs’ declarations only confirm this.
When the district court issued its injunction, none of the
plaintiffs’ relatives had consular interview dates scheduled,
and seven such relatives are still awaiting interview dates.
Doe #1, 2020 WL 1689727, at *6–7. Interviews aside,
various plaintiffs were still working to submit the appropriate
paperwork to apply for a visa when the injunction was issued.
See Doe #2 Decl. ¶ 7 (“[W]e are currently working on the
collection of information and documents . . . .”); id. ¶ 9 (“I
will need a joint sponsor in order to complete the affidavit of
support section of my parents’ immigrant visa.”); Doe #3
Decl. ¶ 9 (“[M]y husband and I have been working to gather
the documents required for consular processing. Several
times, we thought we had all of the paperwork submitted, but
80                     DOE #1 V. TRUMP

the government then requests additional, and different
information from us.”); Ramos Decl. ¶ 12 (explaining that she
is “in the process of gathering all the documents required by
the consulate”). And many months later, at least two of
plaintiffs’ relatives are still “collecting the necessary
information.” Doe #1, 2020 WL 1689727, at *6. This only
confirms that plaintiffs’ relatives are still in the middle of the
visa process.

    Equally misplaced is the majority’s emphasis on certain
family members who have received provisional I-601A
waivers. See Maj. Op. 21. I-601A waivers are available to
aliens in the consular visa process who have been unlawfully
present in the United States and who are immediate relatives
of U.S. citizens. See 8 U.S.C. § 1182(a)(9)(B)(i); 8 C.F.R.
§ 212.7(e). The I-601A waiver was developed to expedite the
interview process by allowing applicants “who require a
waiver of inadmissibility for unlawful presence to apply for
such a waiver in the U.S. before they depart for an immigrant
visa interview at a U.S. embassy or consulate abroad.”
Romero v. Barr, 937 F.3d 282, 287 n.2 (4th Cir. 2019)
(emphasis added).

    The grant of an I-601A waiver, like the approval of an I-
130 petition, is thus a prefatory mechanism to facilitate the
visa application process. It does not mean that plaintiffs’
relatives were “otherwise likely qualified” for admission to
the United States. Nor can the majority reasonably maintain
that the Proclamation will result in family separation for
persons with I-601A waivers. Maj. Op. 21. Once again,
because there is no indication that plaintiffs’ relatives are
otherwise admissible, it is impossible to say that any family
separation is due to the Proclamation, as opposed to the
numerous other requirements that our immigration laws
                       DOE #1 V. TRUMP                         81

impose. Given that plaintiffs’ relatives have not completed
the visa process, the Proclamation is not the immediate (or
future) cause of any alleged family separation.

    Finally, it also is not apparent that plaintiffs’ family
members will be unable satisfy the Proclamation. The district
court enjoined the Proclamation before it could take effect,
allowing no chance for any person to even attempt to satisfy
the Proclamation’s requirements. The Proclamation allowed
the Secretary of State to “establish standards and procedures”
to govern consular officers’ application of the Proclamation,
84 Fed. Reg. 53993; due to the injunction, we cannot know
how any such guidance would affect consular officers’
determinations.

     Although the majority claims the plaintiffs “submitted
evidence” that their relatives are unable to meet the
Proclamation’s requirements, Maj. Op. 19, many of the
plaintiffs’ declarations provide no details about their finances,
the amount of income they or their relatives have available,
or the prices of qualifying plans under the Proclamation. The
Proclamation also gives the Secretary of State or his designee
the ability to exempt aliens “whose entry would be in the
national interest,” as determined on a “case-by-case basis.”
84 Fed. Reg. 53993. For all these reasons, it is entirely
speculative how the Proclamation will affect anyone who is
still going through the immigration process.

    In short, the sincere “hope” that plaintiffs’ relatives will
qualify for legal status is no substitute for actual evidence that
plaintiffs’ relatives are entitled to visas but for the
Proclamation. On that issue, there is no evidence at all.
82                     DOE #1 V. TRUMP

                                B

     The majority creates another misimpression in purporting
to justify the injunction “based on evidence in the record” that
the “Proclamation would cause significant harm to 21 states,
the District of Columbia, and New York City if allowed to go
into effect there.” Maj. Op. 37. The majority tells us that
“[t]he record demonstrates” the “significant harm” these
jurisdictions would suffer if the Proclamation is allowed to go
into effect. Id. at 34–35 (emphasis added). And the majority
opinion further informs us this “evidence [was] credited by
the district court, and that “[t]he government does not
seriously contest this evidence.” Id. at 35 (emphases added).

    These statements are, regrettably, quite misleading. The
only source for the cited “evidence” is the amicus brief that
twenty-one States, the District of Columbia, and New York
City filed in the district court. The Supreme Court has
instructed that “the stated desires of amici are no substitute
for a class action, are not evidence in the case, and do not
influence our decision; we examine an amicus curiae brief
solely for whatever aid it provides in analyzing the legal
questions before us.” Sony Corp. of Am. v. Universal City
Studios, Inc., 464 U.S. 417, 434 n.16 (1984). The majority
opinion violates these fundamental precepts. But it is,
unfortunately, more problematic than that.

    The “evidence” of “significant harm” to the jurisdictions
that joined the amicus brief consists of the following:
thousands of persons in these States become lawful
permanent residents each year, and immigrants “are vital to
the economic, civic, and social fabric of our states and city.”
Maj. Op. 35 (quotations omitted). These assertions cannot
justify the district court’s injunction. It is of course true that
                       DOE #1 V. TRUMP                         83

immigrants are vital to the economic and cultural life of our
States and cities. But by this logic, any federal policy that
reduces immigration could be enjoined on that basis, giving
States and localities the power to negate federal immigration
policy. The acknowledged contributions that immigrants
make to our States are thus not grounds for enjoining the
Executive Branch from recalibrating immigration rules in line
with the President’s lawful policy goals. And it cannot be
that State or local governments that oppose a presidential
policy can have the policy enjoined through the commonplace
act of joining a State-led amicus brief.

                                C

    For all the reasons I have set forth, the public interest also
strongly supports staying the injunction. Nken, 556 U.S.
at 434. As we have recognized, the government’s interests
and the public interest tend to merge since “responsible
public officials . . . have already considered” the public
interest in enacting the policy at issue. Golden Gate, 512 F.3d
at 1127. Our review of the public interest is thus
“constrained,” and “it is beyond our province to evaluate the
wisdom” of the Proclamation that the President chose to put
in effect. Id.

    That is the result that the four stay factors require. The
majority, however, adds a new, unauthorized stay factor:
preservation of the status quo. Maj. Op. 35–36. The majority
reasons that the “public interest lies with maintaining the
status quo while the appeal is pending,” and that the status
quo is a world without the Proclamation. Id. at 36. The
majority is wrong on two levels. Circuit precedent is clear
that maintenance of a “status quo” is not among the factors
that courts consider in resolving a request to stay an
84                     DOE #1 V. TRUMP

injunction. And even if it were, the majority is wrong on
what the status quo is.

    In Golden Gate Restaurant Association v. City and
County of San Francisco, 512 F.3d 1112 (9th Cir. 2008), we
granted a motion to stay pending appeal a district court’s
injunction of a San Francisco ordinance that required
employers to make minimum healthcare expenditures to or on
behalf of their employees. The employers argued that the
City, in seeking a stay of the injunction and reinstitution of its
ordinance pending appeal, “must meet a higher standard,”
because “in [the employers’] view, a stay would change the
status quo.” Id. at 1116. We disagreed. We held that the
Supreme Court “did not include preservation of the status quo
among the factors regulating the issuance of a stay.” Id.
(quotations omitted). And we noted that “several of our sister
circuits, in reviewing preliminary injunctions enjoining
implementation of new legislation, have granted motions for
stays of those injunctions pending appeal without weighing
whether a stay would disturb or preserve the status quo.” Id.
at 1117.

    Our decision in Golden Gate also demonstrates that the
majority misperceives the status quo, even if it were a
relevant consideration. As we explained in Golden Gate,
“granting a stay” of the injunction “would, in a real sense,
preserve rather than change the status quo,” because “[i]n the
absence of the district court injunction” the ordinance “would
now be part of the status quo.” Id. at 1116. The rules
governing stays should be no different for an ordinance that
requires employers to confer healthcare benefits (Golden
Gate) than a rule requiring immigrants to demonstrate they
will have qualifying health insurance (this case). As in
                      DOE #1 V. TRUMP                        85

Golden Gate, in the absence of the district court’s injunction,
Proclamation No. 9945 would be part of the status quo.

    The true status quo is thus not a judicially created one.
As I previously explained, “while the plaintiffs assume that
the status quo is a world without the Presidential
Proclamation, . . . the actual status quo is a legal environment
in which the President possesses ‘sweeping proclamation
power in § 1182(f),’ Hawaii, 138 S. Ct. at 2408 (quotations
omitted), and in which Proclamation No. 9945 is therefore
authorized.” Doe #1, 944 F.3d at 1229 (Bress, J., dissenting).
A stay “simply suspend[s] judicial alteration of the status
quo,” Nken, 556 U.S. at 429, which is all the government is
requesting here.

    The majority is therefore wrong to assert that “[i]n the
government’s re-imagining of the status quo in this context,
this factor would always tip in the government’s favor,
effectively rendering the Court powerless to exercise its
discretion on this factor in such instances.” Maj. Op. 36.
That is not correct, because the government must meet the
traditional Nken factors to earn a stay. See Planned
Parenthood of Greater Tex. Surgical Health Servs. v. Abbott,
134 S. Ct. 506, 507 (2013) (Scalia, J., concurring) (explaining
that no “accepted standard” “require[s] a court to delay
enforcement of a state law that the court has determined is
likely constitutional on the ground that the law threatens
disruption of the status quo”) (quotations omitted). It is
instead the majority that is “re-imagining” the status quo and
creating a rule that, contrary to Golden Gate, would require
denying a stay of any injunction that blocks new policies
from going into effect, because anything new can always be
described as changing the status quo.
86                    DOE #1 V. TRUMP

                              VI

    We arrive at last at the scope of the injunction, which
applies nationwide and to persons around the world seeking
entry into the United States. My view, of course, is that there
should be no injunction in the first place. But the extreme
scope of the district court’s injunction presents new and
troubling issues of its own.

    In a brief section, the court today blesses the district
court’s injunction based on a class certification order entered
months after the fact and the purported need for uniformity in
immigration policy. See Maj. Op. 37–40. The majority’s
approach—and the class certification decision it implicitly
endorses—are procedurally and substantively flawed.
Nationwide injunctions raise many fundamental questions
about the proper use of judicial power. Perhaps for that
reason, the Supreme Court has repeatedly stayed such
injunctions pending appeal. See Innovation Law Lab, 2020
WL 1161432, at *1; New York, 140 S. Ct. at 599; E. Bay
Sanctuary Covenant, 140 S. Ct. at 3; Int’l Refugee Assistance
Project, 138 S. Ct. at 542; Hawaii, 138 S. Ct. at 542. We
should have done that ourselves in this case. Today’s
decision unfortunately reflects yet another example of the
misuse of universal injunctions and the misunderstanding of
class certification on which they are so frequently premised.

                              A

     Let’s begin with the sequence of events here, which
should be cause for concern. When the district court issued
its injunction in November 2019, no class had been certified
and any putative “class members” were not parties to the
case. See Smith v. Bayer Corp., 564 U.S. 299, 313–14
                      DOE #1 V. TRUMP                        87

(2011). Under what I had thought was the law of our circuit,
nationwide relief is only appropriate where “necessary to give
prevailing parties the relief to which they are entitled.” Azar,
911 F.3d at 581 (emphasis in original and quotations
omitted); see also New York, 140 S. Ct. at 600 (Gorsuch, J.,
concurring) (“Equitable remedies, like remedies in general,
are meant to redress the injuries sustained by a particular
plaintiff in a particular lawsuit.”); Zepeda v. INS, 753 F.2d
719, 728 n.1 (9th Cir. 1983) (“Without a properly certified
class, a court cannot grant relief on a class-wide basis.”).

    The district court’s injunction was thus vastly overbroad
when issued. At that time, any injunction could at most have
extended to the named plaintiffs, because no further
injunction would have been necessary to give these plaintiffs
relief. Azar, 911 F.3d at 581. As I thus wrote many months
ago when we were considering the government’s request for
temporary emergency relief pending appeal, the district
court’s universal injunction could not stand because it “short-
circuits the procedures for class certification by giving
thousands of persons not before the court the relief that the
class certification process is designed to evaluate.” Doe #1,
944 F.3d at 1228–29 (Bress, J., dissenting).

    Now fast-forward many months later. Months after
briefing and argument in this court on the government’s
motion for stay pending appeal—and nearly half a year after
the district court first blocked the Proclamation from taking
effect nationwide—the district court issued its class
certification decision, certifying nationwide and worldwide
classes. Doe #1, 2020 WL 1689727, at *17. The majority
today relies on this later class certification decision to leave
in place the district court’s earlier universal injunction. Maj.
Op. 37.
88                    DOE #1 V. TRUMP

    This is quite unsettling. The majority’s reliance on the
district court’s recent class certification decision is a
concession that until a short time ago, there was no valid
basis for the district court to enjoin the Proclamation as to
anyone but the named plaintiffs. Maj. Op. 37 (“[T]he
injunction is appropriate at this juncture, whether or not it
was when originally issued.”). Yet when the issue was
presented to us four months ago, we refused to stay any
portion of the nationwide injunction. See Doe #1, 944 F.3d
at 1228–29 (Bress, J., dissenting). That, in turn, allowed the
district court to catch up to our deliberative process and issue
the class certification ruling that supposedly justifies a
universal injunction and without which the injunction could
not stand.

    The problems with this course of events are innumerable.
Blocking a presidential policy for many months nationwide,
without justification, is no small thing. And by ratifying the
scope of the district court’s injunction, the majority invites
district courts to issue overbroad injunctions up front, only to
be followed some months later by the class certification
decisions that supposedly undergird them. This has it
backwards. The scope of a preliminary injunction should be
supported at the time it is issued, not months later and while
the injunction is on appeal. The inversion of operations that
the court tacitly approves today will only lead to path-
dependency in the district courts, creating hydraulic pressure
to certify a class in order to justify a previously issued
nationwide injunction that is now on appeal. That is not how
this process should work. Indeed, the government has not
even yet had the opportunity to appeal the district court’s
class certification ruling, which is now, per the majority’s
opinion, the linchpin of the district court’s injunction. See
Fed. R. Civ. P. 23(f).
                      DOE #1 V. TRUMP                       89

    The majority opinion treats the district court’s disordered
approach as “no harm, no foul” because this is the only case
challenging Proclamation No. 9945. The majority tells us
that “[n]o litigation challenging this Proclamation is pending
elsewhere, alleviating concerns occasionally associated with
nationwide injunctions,” namely, “that such injunctions
deprive other courts from offering diverse perspectives on the
legal issues while similar litigation is ongoing in multiple
forums.” Maj. Op. 38.

    But why is there no other case challenging Proclamation
No. 9945? The most likely reason is because the district
court in this case blocked the Proclamation before it could
even take effect. With an all-encompassing injunction in
hand, no putative class member had any reason to bring suit
elsewhere. Far from showing that the district court’s
injunction poses no threat to the percolation of legal issues,
the absence of parallel litigation on Proclamation No. 9945
confirms that nationwide injunctions can, in fact, stymie the
development of legal challenges. See E. Bay Sanctuary
Covenant v. Barr, 934 F.3d 1026, 1029 (9th Cir. 2019); Azar,
911 F.3d at 583. All of this was made possible by the district
court’s decision to enjoin the Proclamation first and certify
classes many months after the fact.

                              B

    The district court’s universal injunction fails not only as
a matter of procedure, but on substantive grounds as well.
Nationwide injunctions of federal policies are increasingly
common yet highly controversial. Some members of the
Supreme Court have raised important concerns about them.
See New York, 140 S. Ct. at 600–01 (Gorsuch, J., concurring);
Hawaii, 138 S. Ct. at 2425–29 (Thomas, J., concurring). This
90                    DOE #1 V. TRUMP

case underscores that the problem with nationwide
injunctions often lies not merely in their equitable excess, see
New York, 140 S. Ct. at 600–01 (Gorsuch, J., concurring), but
with a failure to take seriously the restrictions on class
certification that Rule 23 imposes. The problem with many
nationwide injunctions, in other words, is that they are
premised on class certification orders that are themselves
infirm. That is the case here.

     Class certification, “an exception to the usual rule that
litigation is conducted by and on behalf of the individual
named parties only,” is “proper only if the trial court is
satisfied, after a rigorous analysis, that the prerequisites of
Rule 23(a) have been satisfied.” Wal-Mart Stores, Inc. v.
Dukes, 564 U.S. 338, 349–51 (2011) (quotations omitted).
Most challenges to federal policies like the one before us seek
injunctive relief classes under Rule 23(b)(2). But such
classes are still subject to the strictures of Rule 23(a),
including the core requirement that a case present “questions
of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2).
That provision requires “not the raising of common
‘questions’—even in droves—but rather, the capacity of a
class-wide proceeding to generate common answers apt to
drive the resolution of the litigation.” Wal-Mart, 564 U.S.
at 350 (emphasis in original and quotations omitted).

    The majority states without analysis that the universal
injunction here “is also based on the certified subclasses,
which eliminates some concern that a nationwide injunction
is overly burdensome.” Maj. Op. 38–39. But even an initial
glance at the two classes the district court certified shows that
the class certification here was anything but proper. The first
certified class, consisting of persons in the United States
                     DOE #1 V. TRUMP                      91

petitioning for a family member to receive an immigrant visa,
was defined as follows:

       (1) U.S. Petitioner Subclass:

       Individuals in the United States who currently
       have or will have an approved or pending
       petition to the United States government to
       sponsor a noncitizen family member for an
       immigrant visa; and whose sponsored family
       member is subject to the Proclamation and
       unable to demonstrate to a consular officer’s
       satisfaction that he or she “will be covered by
       approved health insurance” within 30 days
       after entry or will be able “to pay for
       reasonably foreseeable medical costs”; and

Doe #1, 2020 WL 1689727, at *17.

    The central problem with this class definition is that
whether the Proclamation will have any effect on putative
class members depends on two determinations that are highly
individualized: (1) whether the class member’s relative would
be otherwise qualified for an immigrant visa but for
Proclamation No. 9945; and (2) whether the class member’s
relative could satisfy the Proclamation. Classwide injunctive
relief under Rule 23(b)(2) is appropriate “only when a single
injunction or declaratory judgment would provide relief to
each member of the class.” Wal-Mart, 564 U.S. at 360. And
commonality under Rule 23(a) “requires the plaintiff to
demonstrate that the class members have suffered the same
injury.” Id. at 350 (quotations omitted). “That common
contention, moreover, must be of such a nature that it is
capable of classwide resolution—which means that
92                    DOE #1 V. TRUMP

determination of its truth or falsity will resolve an issue that
is central to the validity of each one of the claims in one
stroke.” Id.

     In this case, this analysis cannot be done on a classwide
basis, turning instead on highly individualized determinations
about whether a given person would meet the INA’s various
requirements for eligibility and whether, based on a person’s
financial, family, medical, and employment situation, he
would be able to satisfy the Proclamation. Indeed, the class
definition on its face does not even require that the class
members’ relatives be otherwise qualified for immigrant
visas, and it ties class membership to the mere filing of a
“petition,” which (as the district court acknowledged) is just
“[t]he first step” in the visa application process. Doe #1,
2020 WL 1689727, at *3. Persons in this situation have not
even submitted the required documentation. In fact, the class
is not even limited to persons who have “filed” a petition at
all, but extends to anyone who “will” file one.

    It is no answer, as the district court suggested, id. at *12,
that plaintiffs in this case are not seeking visa determinations.
The premise of this entire lawsuit—and the asserted
immediate need for the injunction—is that Proclamation No.
9945 is the “but for” cause preventing plaintiffs’ relatives
from obtaining immigrant visas. That is why the majority
opinion goes to great lengths to assert, albeit inaccurately,
that plaintiffs’ relatives were “otherwise likely qualified
under § 1182(a)” for admission into the United States and had
family members who “had qualified for entry under
established immigration policy.” Maj. Op. 21, 36. Plaintiffs
cannot make this point in seeking an injunction, but then
ignore it when it comes to class certification.
                      DOE #1 V. TRUMP                       93

    The district court’s second class of “foreign nationals”
has, if possible, even more problems under Rule 23. That
class is defined as follows:

       (2) Visa Applicant Subclass:

       Individuals who are foreign nationals who
       (i) have applied for or will soon apply to the
       United States government for an immigrant
       visa; (ii) are otherwise eligible to be granted
       the visa; but (iii) are subject to the
       Proclamation and unable to demonstrate to the
       satisfaction of a consular officer that they
       “will be covered by approved health
       insurance” within 30 days after entry or will
       be able “to pay for reasonably foreseeable
       medical costs.”

Doe #1, 2020 WL 1689727, at *17.

    The enormity of this class should be apparent: it includes
persons in countries all over the world. The same
individualized determinations described above for the U.S.
class will be necessary for each member of this foreign
nationals class, except the determinations will be even more
difficult to accomplish when class members applying for
admission are located outside this country. In fact, this class
is not even limited to persons who have applied for visas, but
extends to those who “will soon apply”—a term of uncertain
scope that requires consideration of yet more individualized
issues. It is impossible to know today who, if anyone, will
actually benefit from class certification since we do not know
who otherwise qualifies for a visa to the United States or who
will be unable to satisfy the Proclamation’s requirements.
94                         DOE #1 V. TRUMP

    In short, the idea that “class certification” is the
incantation needed for a nationwide injunction misses the
point that Rule 23 is designed to impose limits on broad
relief, not to grease it. The above discussion is not intended
to exhaust the problems with the district court’s class
certification decision. But it shows that in this case, the
injunction’s extraordinary and improper scope depends on a
class certification ruling that does not withstand scrutiny
under Rule 23. One suspects that many of the current issues
with nationwide injunctions can be traced to misapplications
of Rule 23. That is, at least, the case here.4

                                     C

    Finally, the majority opinion errs in justifying the district
court’s universal injunction based on “the need for a
comprehensive and unified immigration policy.” Maj. Op. 39
(quotations omitted). It is of course true that many cases
from the Supreme Court and this court emphasize the
importance of a uniform immigration policy. E.g., Arizona
v. United States, 567 U.S. 387, 401 (2012); Lemus v. Lynch,
842 F.3d 641, 649 (9th Cir. 2016). But the original context
of these statements was the interpretation of federal
immigration law. That is true of the lead cases the majority
cites as well. See Maj. Op. 39 (citing Arizona and Kahn v.
INS, 36 F.3d 1412, 1414 (9th Cir. 1994)).

     4
      The majority suggests that “provisional” class certification is a basis
for nationwide relief at the preliminary injunction stage. Maj. Op. 37.
Despite its softer-sounding name, provisional class certification is still
governed by the requirements of Rule 23. E.g., Meyer v. Portfolio
Recovery Assocs., LLC, 707 F.3d 1036, 1041–42 (9th Cir. 2012);
Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234–35 (9th Cir. 1996).
In any event, the district court had not certified a class—provisionally or
otherwise—when it entered the injunction in this case.
                      DOE #1 V. TRUMP                       95

    In more recent times, however, our circuit has co-opted
the policy of promoting uniform immigration laws as a
justification for courts issuing nationwide injunctions of
Executive Branch immigration policies. See, e.g., East Bay
Sanctuary Covenant, 950 F.3d 1242, 1283–84 (9th Cir. 2020).
The fit is not a good one. That there can be an interest in
having uniform immigration policies does not mean it is the
courts that can set those uniform policies. That is a decidedly
different question.

    Whether Congress intended a uniform policy in statutes
like the INA says nothing about whether—when courts are
enjoining the immigration policies of democratically elected
officials—it is preferable to go big instead of small. Indeed,
if uniform immigration policy is the value to be prized above
all else, nationwide injunctions will always be necessary,
contrary to our cases. See E. Bay Sanctuary Covenant,
934 F.3d at 1029 (rejecting the view that a nationwide
injunction is appropriate “any time an enjoined action has
potential nationwide effects,” which “would turn broad
injunctions into the rule rather than the exception”). Perhaps
unsurprisingly, when we recently invoked the interest in
uniform immigration laws in allowing a nationwide
injunction, the Supreme Court stepped in and stayed the
injunction. Innovation Law Lab v. Wolf, 951 F.3d 1073,
1094–95 (9th Cir. 2020), stay granted, 2020 WL 1161432,
at *1.

    In this case, the majority opinion tells us that “a more
limited injunction of the Proclamation would needlessly
complicate” immigration enforcement, whereas a nationwide
injunction “promotes uniformity in administering federal
immigration law.” Maj. Op. 39–40 (citing East Bay
Sanctuary Covenant, 950 F.3d at 1284). But it is the
96                    DOE #1 V. TRUMP

Executive Branch, not the courts, that are charged with
enforcing the immigration laws. And in this court, the
government maintains it is better policy for the injunction to
be narrowed, preferring a more limited enforcement of the
Proclamation to none at all. If the scope of an injunction
should turn on which approach is superior for “administering
federal immigration law,” Maj. Op. 39–40, why should our
view on that question prevail? It is unfortunate that courts
have injected themselves into debates such as this, which are
far outside our role and competence.

    It is thus somewhat fitting that the majority opinion
invokes as authority for the district court’s nationwide
injunction and the “uniformity of immigration law” rationale
our circuit’s decision in Hawaii v. Trump, 878 F.3d 662 (9th
Cir. 2017). Maj. Op. 39 (citing the decision for the
proposition that “[b]ecause this case implicates immigration
policy, a nationwide injunction was necessary to give
Plaintiffs a full expression of their rights”). As the majority
must quickly acknowledge, the cited decision was then “rev’d
on other grounds” by the Supreme Court in Trump v. Hawaii,
Maj. Op. 39—a decision that vacated our court’s nationwide
injunction and the very case that confirms Proclamation No.
9945 is a valid exercise of the President’s authority. In fact,
the referenced decision from this court in the Trump v.
Hawaii litigation, and this court’s discussion of uniformity in
immigration law, was handed down after the Supreme Court
had already stayed the nationwide injunction in full pending
appeal. Hawaii, 138 S. Ct. at 542; Hawaii v. Trump, 878 F.3d
675, 701 (9th Cir. 2017).

    The uniformity we should have pursued is the uniformity
of decision with Trump v. Hawaii. That would have required
                     DOE #1 V. TRUMP                     97

staying in full the district court’s improper and overbroad
injunction. Because we do not do so, I respectfully dissent.